



Exhibit 10.1

















--------------------------------------------------------------------------------



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ROAN RESOURCES LLC
a Delaware limited liability company


August 31, 2017



--------------------------------------------------------------------------------



THE MEMBER INTERESTS (AS DEFINED HEREIN) AND ASSOCIATED UNITS (AS DEFINED
HEREIN) EVIDENCED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT (AS DEFINED HEREIN) OR UNDER THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR ANY OTHER JURISDICTION. SUCH MEMBER INTERESTS AND
ASSOCIATED UNITS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE, AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT
AND APPLICABLE STATE OR OTHER SECURITIES LAWS, PURSUANT TO REGISTRATION
THEREUNDER OR EXEMPTION THEREFROM. IN ADDITION, TRANSFER OR OTHER DISPOSITION OF
SUCH MEMBER INTERESTS AND ASSOCIATED UNITS IS FURTHER RESTRICTED AS PROVIDED IN
THIS AGREEMENT. PURCHASERS OF MEMBER INTERESTS AND ASSOCIATED UNITS SHOULD BE
AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THEIR INVESTMENT
FOR AN INDEFINITE PERIOD OF TIME.




US-DOCS\83202430.20

--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS AND CONSTRUCTION
1
 
 
 
Section 1.1
Defined Terms
1
Section 1.2
References and Rules of Construction
1
 
 
ARTICLE 2 ORGANIZATION
2
 
 
 
Section 2.1
Formation
2
Section 2.2
Name
2
Section 2.3
Term
2
Section 2.4
Registered Agent
2
Section 2.5
Principal Office
2
Section 2.6
Business and Purpose; Power
3
Section 2.7
Qualifications in Other Jurisdictions
3
Section 2.8
No State Law Partnership
3
Section 2.9
Other Business Pursuits; Competing Investments
3
 
 
ARTICLE 3 CAPITALIZATION; UNITS
4
 
 
 
Section 3.1
Member Interests
4
Section 3.2
Units
5
Section 3.3
Capital Contributions
5
Section 3.4
Defaults
5
Section 3.5
No Resignation or Expulsion
7
Section 3.6
Section 704(b) Capital Accounts
7
 
 
ARTICLE 4 MANAGEMENT OF THE COMPANY
8
 
 
 
Section 4.1
Board of Managers; Board Composition
8
Section 4.2
Voting; Quorum; Meetings; Committees
9
Section 4.3
Actions Requiring Approval of the Board
12
Section 4.4
Members
15
Section 4.5
Officers; Delegation of Authority
15
Section 4.6
Duties
16
Section 4.7
Initial Strategic Plan and Annual Plan
16
Section 4.8
Deadlock
17
 
 
ARTICLE 5 INDEMNIFICATION
18
 
 
 
Section 5.1
No Liability of Members
18
Section 5.2
Exculpation
19
Section 5.3
Indemnification
20
Section 5.4
Expenses
20
Section 5.5
Insurance
20
Section 5.6
Primary Obligation
20
 
 
ARTICLE 6 BOOKS AND RECORDS; ACCOUNTS; ACCESS TO INFORMATION; AND CONSULTATION
21
 
 
 



i
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Section 6.1
Books and Records
21
Section 6.2
Availability of Books and Records
21
Section 6.3
Financial Statements and Reports
21
Section 6.4
Bank Accounts
23
Section 6.5
Access to Information
23
 
 
ARTICLE 7 TAX MATTERS
23
 
 
 
Section 7.1
Tax Returns
23
Section 7.2
Tax Partnership
23
Section 7.3
Tax Elections; Accounting Methods
24
Section 7.4
Tax Matters Member and Partnership Representative
24
 
 
ARTICLE 8 TRANSFERS OF MEMBER INTEREST AND UNITS
26
 
 
 
Section 8.1
Transfers Generally
26
Section 8.2
Rights of First Offer
27
Section 8.3
Permitted Transferees
28
Section 8.4
Tag Along Rights
28
Section 8.5
Preemptive Rights
30
Section 8.6
Encumbrances by Members
31
Section 8.7
Admission of Substitute Members
31
Section 8.8
Admission of Additional Members
31
Section 8.9
Rights and Obligations of Additional Members and Substitute Members
31
Section 8.10
No Other Persons Deemed Members
32
Section 8.11
Public Offering
32
 
 
ARTICLE 9 ALLOCATIONS AND DISTRIBUTIONS
33
 
 
 
Section 9.1
Distributions to Members
33
Section 9.2
Allocations
36
 
 
ARTICLE 10 DISSOLUTION; WINDING UP AND TERMINATION
40
 
 
 
Section 10.1
Causes of Dissolution, Winding Up and Termination
40
Section 10.2
Notice of Dissolution
40
Section 10.3
Liquidation
40
Section 10.4
Termination
41
Section 10.5
No Obligation to Restore Capital Accounts
41
 
 
ARTICLE 11 GOVERNING LAW; DISPUTE RESOLUTION
41
 
 
 
Section 11.1
Governing Law
41
Section 11.2
Dispute Resolution
41
 
 
ARTICLE 12 MISCELLANEOUS
44
 
 
 
Section 12.1
Counterparts
44
Section 12.2
Notices
44
Section 12.3
Waivers; Rights Cumulative
47
Section 12.4
Entire Agreement
47



ii
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Section 12.5
Amendment
48
Section 12.6
Parties in Interest
48
Section 12.7
Binding Effect
48
Section 12.8
Confidentiality
48
Section 12.9
Publicity
49
Section 12.10
Preparation of Agreement
49
Section 12.11
Severability
49
Section 12.12
Non-Compensatory Damages
49





iii
US-DOCS\83202430.20

--------------------------------------------------------------------------------





APPENDICES
 
Appendix I
Definitions
Appendix II
Member Schedule
Appendix III
Initial Managers
Appendix IV
Initial Operating Committee Members
Appendix V
Initial Powers of Officers
 
 
 
 
EXHIBITS
 
Exhibit A
Formation Certificate
Exhibit B
Area of Mutual Interest
Exhibit C
Initial Strategic Plan
Exhibit D
Form of Addendum Agreement







iv
US-DOCS\83202430.20

--------------------------------------------------------------------------------






AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ROAN RESOURCES LLC
a Delaware limited liability company
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as the same may
be amended from time to time in accordance herewith, this “Agreement”) of ROAN
RESOURCES LLC, a limited liability company organized and existing under the laws
of the State of Delaware (the “Company”), is made and entered into as of August
31, 2017 (the “Execution Date”), by and between each of the Persons (as
hereinafter defined) listed on Appendix II.
RECITALS
WHEREAS, on May 30, 2017 (the “Formation Date”), the Company was formed as a
Delaware limited liability company by the filing of a Certificate of Formation
(the “Formation Certificate”) with the Secretary of State of the State of
Delaware in accordance with the provisions of the Delaware Act, and on June 27,
2017, the sole member of the Company entered into the Limited Liability Company
Agreement of the Company (the “Original LLC Agreement”);
WHEREAS, on June 27, 2017, Linn Energy Holdings, LLC, a Delaware limited
liability company (“LEH”), Linn Operating, LLC, a Delaware limited liability
company (“LOI” and, together with LEH, “Linn”), Citizen Energy II, LLC, an
Oklahoma limited liability company (“Citizen” and, together with Linn, the
“Parties”), and the Company entered into that certain Contribution Agreement (as
the same may be amended, modified or supplemented from time to time, the
“Contribution Agreement”), pursuant to which, among other things, the Members
agreed to contribute certain assets set forth therein to the Company in exchange
for the Member Interests set forth herein; and
WHEREAS, in connection with the consummation of the transactions contemplated by
the Contribution Agreement (such consummation, the “Closing”), the Parties
desire to amend and restate the Original LLC Agreement in its entirety as set
forth herein.
NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
effective as of the Execution Date, the Parties hereby agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
Section 1.1    Defined Terms. In addition to the terms defined in the
introductory paragraph and the recitals to this Agreement, for purposes hereof,
the capitalized terms used herein and not otherwise defined shall have the
meanings set forth in Appendix I.
Section 1.2    References and Rules of Construction. All references in this
Agreement to Exhibits, Appendices, Articles, Sections, subsections and other
subdivisions refer to the


1
US-DOCS\83202430.20

--------------------------------------------------------------------------------





corresponding Exhibit, Appendix, Article, Section, subsection and other
subdivision of or to this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any Articles, Sections, subsections or other
subdivisions of this Agreement are for convenience only, do not constitute any
part of this Agreement and shall be disregarded in construing the language
hereof. The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection or other subdivision unless
expressly so limited. The words “this Article,” “this Section” and “this
subsection,” and words of similar import, refer only to the Article, Section or
subsection hereof in which such words occur. The word “including” (in its
various forms) means “including without limitation.” The word “U.S.” means the
United States of America, the word “Federal” means U.S. federal and the word
“State” means any U.S. state. All references to “$” or “dollars” shall be deemed
references to U.S. Dollars. Each accounting term not defined herein shall have
the meaning given to it under GAAP. Pronouns in masculine, feminine or neuter
genders shall be construed to state and include any other gender, and words,
terms and titles (including terms defined herein) in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. Appendices and Exhibits referred to herein are attached hereto and
incorporated by reference herein. References to any Law or agreement shall mean
such Law or agreement as it may be amended from time to time.
ARTICLE 2
ORGANIZATION
Section 2.1    Formation. The Company was formed as a Delaware limited liability
company on the Formation Date by the filing of the Formation Certificate with
the Secretary of State of the State of Delaware. A copy of the Formation
Certificate is attached hereto as Exhibit A. The Parties desire to continue the
Company for the purposes and upon the terms and conditions set forth herein.
Section 2.2    Name. The name of the Company is “Roan Resources LLC” and all
business of the Company shall be conducted under such name or under any other
name approved by the Board.
Section 2.3    Term. The Company commenced on the Formation Date and shall
continue until dissolved in accordance with the provisions of the Delaware Act
and this Agreement.
Section 2.4    Registered Agent. The Company’s initial registered office in the
State of Delaware shall be located at 1675 South State Street, Suite B, Dover,
Kent County, Delaware 19901. The registered agent at such address is Capitol
Services, Inc. The Board may change the Company’s registered agent and
registered office in the State of Delaware from time to time.
Section 2.5    Principal Office. The Company’s initial principal office shall be
determined by the Board. The Company’s principal office, which need not be in
Delaware, may be changed with the approval of the Board from time to time. The
Company may have such other places of business as the Board may designate.


2
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Section 2.6    Business and Purpose; Power. The business and purpose of the
Company is to (a) acquire, explore and develop oil and gas interests in the area
set forth on Exhibit B (the “AMI”), (b) produce and sell oil and gas therefrom,
and (c) engage in and carry on any lawful business, purpose or activity
ancillary or related thereto allowed under the Delaware Act. The Company shall
possess and may exercise all of the powers and privileges under the Delaware Act
or by any other applicable Law and may perform all things necessary or
incidental to, or connected with or growing out of, those activities in
accordance with this Agreement.
Section 2.7    Qualifications in Other Jurisdictions. The officers of the
Company (each an “Officer” and collectively, the “Officers”) shall cause the
Company to be qualified, formed or registered under assumed or fictitious name
or similar Laws as may be required under applicable Law in any jurisdiction in
which the Company transacts business. The Officers shall execute, deliver and
file any certificates (and any amendments or restatements thereof) necessary or
appropriate for the Company to qualify and continue to do business in a
jurisdiction in which the Company may wish to conduct business. At the request
of the Board, each Member shall execute, acknowledge, swear to and deliver all
certificates and other instruments conforming with this Agreement that are
necessary or appropriate to qualify, continue and/or terminate the Company as a
foreign entity in all such jurisdictions in which the Company may conduct
business; provided that no Member shall be required to submit to the personal
jurisdiction of any such foreign jurisdiction in connection therewith.
Section 2.8    No State Law Partnership. The Members intend that (a) the Company
shall not constitute a partnership (including a limited partnership) or joint
venture, (b) that no Member constitutes an agent, partner or joint venturer of
any other Member for any purposes other than United States federal, state and
local income tax purposes, if applicable, and (c) this Agreement shall not
create any agency or other relationship creating fiduciary or quasi-fiduciary
duties of any Member to the Company or any of its Subsidiaries or to any other
Member and, in each case, this Agreement may not be construed to suggest
otherwise. This Agreement shall not subject the Members to joint and several or
vicarious liability or impose any duty, obligation or liability that would arise
therefrom with respect to any or all of the Members or the Company.
Section 2.9    Other Business Pursuits; Competing Investments.
(a)    Each Member acknowledges and agrees that, subject to Sections 2.9(b) and
12.9, but otherwise to the fullest extent permitted by Law, (i) each other
Member and such other Member’s Affiliates (each, a “Competing Person”) may
engage or invest in, and devote their time to, such other business ventures,
opportunities or activities as such Competing Persons may choose, whether or not
any such venture, opportunity or activity is considered competitive with any of
the Company Entities or their respective businesses and whether or not any
Company Entity, each other Member or such other Member’s Affiliates participate
in any such venture, opportunity or activity without providing the applicable
Company Entity, each other Member or such other Member’s Affiliates the right to
participate in such other venture, opportunity or activity (such rights of the
Competing Persons, collectively, the “Right to Compete”), (ii) none of the
Company Entities, any Member nor any Member’s Affiliates shall have any right by
virtue of this Agreement or the relationship created hereby in or to any such
other venture, opportunity or activity (or to the income or proceeds derived
therefrom), notwithstanding any duty (fiduciary or otherwise) existing at Law or
in equity, and (iii) the


3
US-DOCS\83202430.20

--------------------------------------------------------------------------------





pursuit of any such other venture, opportunity or activity shall not be deemed
wrongful or improper or a violation of this Agreement or of any duty (fiduciary
or otherwise) existing at Law or in equity. Subject to Section 2.9(b), the Right
to Compete of each Competing Person shall not require notice to, approval from
or any other sharing with any other Member or Company Entity. Subject to
Sections 2.9(b) and 12.9, but otherwise to the fullest extent permitted by Law,
the legal doctrines of “corporate opportunity,” “business opportunity” and
similar doctrines shall not be applied to any such other venture, opportunity or
activity in which any Competing Person may engage or invest or to which any
Competing Person may devote its time. Notwithstanding the foregoing, title to
the Assets shall be deemed to be owned by the Company (or any of its
Subsidiaries) as an entity, and no Member, Manager or Officer or any other
Subsidiary of the Company shall have any ownership interest in such Assets, and
no Competing Person shall have any authority or otherwise be entitled to use any
Asset in exercising the Right to Compete of such Competing Person.
(b)    Notwithstanding Section 2.9(a), until an IPO or Breakup, none of the
Members, any of their respective Affiliates or Subsidiaries, or any of their
respective direct or indirect Transferees, may make any debt, equity or other
investment in, or directly or indirectly control, own an economic interest in,
or directly or indirectly operate or otherwise participate in the management of,
any upstream oil or gas assets (excluding minerals or royalties) within the AMI
(for the avoidance of doubt, excluding Midstream Assets) without first
presenting in writing such investment opportunity to the Board (a “Competing
Opportunity Notice”) and allowing the Company an opportunity to participate in
such investment opportunity for the benefit of the Company on economic and
ownership terms materially no less favorable than those available to such
Person; provided, that this Section 2.9(b) shall not apply to (i) curative
acquisitions by a Member or its Affiliates pursuant to and in accordance with
the Contribution Agreement, or (ii) the acquisition or ownership, directly or
indirectly, of less than 10% of the voting securities of a publicly traded
Person. Subject to Section 4.3(c), if a majority of the Managers that were not
designated by the Member(s) delivering the Competing Opportunity Notice do not
provide their consent to invest in such investment opportunity, which consent
may be withheld in their sole discretion, within 30 days of receiving a
Competitive Opportunity Notice, or the Company does not close such investment
within 90 days upon receipt of such Competitive Opportunity Notice, then such
Party shall have an additional 90 days to invest in such project on its own or
with others on terms no less favorable than those presented to the Company.
After such 90-day period, any proposed investment shall once again be subject to
the terms and conditions of this Section 2.9(b) to the extent provided herein.
ARTICLE 3
CAPITALIZATION; UNITS
Section 3.1    Member Interests.
(a)    At Closing, LEH will hold a Member Interest evidenced by the number of
Units set forth opposite its name on Appendix II, which will result in LEH
having the Percentage Interest in the Company as of the Closing set forth
opposite its name on Appendix II.


4
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(b)    At Closing, Citizen will hold a Member Interest evidenced by the number
of Units set forth opposite its name on Appendix II, which will result in
Citizen having the Percentage Interest in the Company as of the Closing set
forth opposite its name on Appendix II.
Section 3.2    Units. The Member Interests in the Company are divided into units
(the “Units”). The Company has authorized an aggregate of up to 10,000,000,000
Units that may be held by the Members (the “Authorized Units”). The Units that
are held by the Members as of the Closing are as set forth on the Member
Schedule attached as Appendix II. For the avoidance of doubt, fractional Units
shall be permitted to be held by the Members under this Agreement. The Units
shall not be certificated.
Section 3.3    Capital Contributions.
(a)    Initial Capital Contributions by Linn Parties and Citizen Parties.
Pursuant to the Contribution Agreement and in exchange for their respective
initial Member Interests, (i) Linn has made an initial Capital Contribution to
the Company of the Linn Assets, and (ii) Citizen has made an initial Capital
Contribution to the Company of the Citizen Assets.
(b)    Additional Member Capital Contributions. Except as may be required by the
most recent Annual Plan approved by the Board or pursuant to Section 9.1(d)(iv),
no Member shall be obligated to make or commit to make any Capital Contributions
to the Company without its prior written consent. From time to time, the Members
may, but shall not be obligated to, make other additional Capital Contributions
in amounts that the Board may request in writing pursuant to any formal action
by the Board to request such contributions in the manner set forth in Section
4.3(a)(v), and in connection with any Capital Contributions so made, the Company
shall issue Units to the Members in respect thereof in accordance with Section
3.2. Any such additional Capital Contributions shall be made in proportion to
each Member’s respective Percentage Interests. To the extent one or more Members
do not make additional Capital Contributions pursuant to this Section 3.3(b), or
such additional Capital Contributions are not made in proportion to such
Member’s respective Percentage Interests (in each case, other than in the event
of a Default as provided in Section 3.4), then each Member’s Percentage Interest
shall be adjusted based on the Units issued in exchange for such Capital
Contributions and the application of the formula contained in the definition of
“Percentage Interest” set forth herein.
(c)    Loans by Members. No Member, as such, shall be required to lend any funds
to the Company or to make any additional contribution of capital to the Company,
except as otherwise required by applicable Law or the express provisions of this
Agreement. Any Member may make loans to the Company on terms approved by the
Board, and any loan by a Member to the Company shall not be considered to be a
Capital Contribution.
Section 3.4    Defaults.
(a)    In the event that a Member provides its written consent to make a Capital
Contribution in accordance with Section 3.3(b) or is required to make a Capital
Contribution pursuant to Section 9.1(d)(iv) (each, a “Supplemental Capital
Contribution”) or has otherwise committed to make a Capital Contribution under
an Annual Plan (each, a “Planned Capital


5
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Contribution”) but fails to make such Capital Contribution to the Company in
full when due in accordance with the terms of this Agreement and such failure is
not cured within 15 Business Days of such Member’s receipt of written notice
from the Company in respect thereof (such event a “Default” and such Member a
“Defaulting Member”), then the amount of the Capital Contribution that is in
default (“Defaulted Commitment”) shall accrue interest at the Default Rate from
the date due until the earlier of (i) the date such Member pays the full amount
of the Defaulted Commitment or (ii) the date Default Loans are made to such
Member as provided herein (following which time such Default Loans shall bear
interest in the manner described below). A Default by a Member shall be deemed
to also be a Default by any other Members that are Affiliates of such Defaulting
Member.
(b)    If a Member commits a Default, and such Default is not cured within 15
Business Days of the written notice of the Default to such Member, then
distributions that would be made to such Defaulting Member in accordance with
this Agreement shall be withheld by the Company for the purpose of offsetting
the Defaulting Member’s Defaulted Commitment until all amounts owed by the
Defaulting Member are paid in full.
(c)    The Company may, in its sole discretion, upon at least 10 Business Days’
notice, request each non-defaulting Member to advance to the Company its
respective pro rata portion of a Defaulted Commitment. Any advance made by a
non-defaulting Member (“Advancing Member”) shall constitute a loan (“Default
Loan”) from the Advancing Member to the Defaulting Member, the proceeds of which
shall be used to pay the amount of the Defaulted Commitment. Any Default Loan
shall be payable on demand by the Defaulting Member and accrue interest at the
Default Rate. Any Default Loan made by a Member shall have the effect of
reducing any future Capital Contributions required to be made by such Member
under this Agreement to the extent that the Default Loan has not been repaid in
accordance with Section 3.4(d).
(d)    The Company shall pay and distribute all amounts that the Company would
otherwise distribute to a Defaulting Member as follows and in the following
order of priority: (i) first, to the Company to pay the costs and expenses
incurred as a result of the Default; (ii) second, to the Advancing Members to
repay any related Default Loans, with interest; (iii) third, to the Company to
pay interest accrued on the amount in default pursuant to Section 3.4(a); (iv)
fourth, to the Company to pay the amount in default (to the extent it has not
been paid out of the proceeds of a Default Loan); and (v) fifth, to the
Defaulting Member (to the extent of any remaining amounts). All payments made
pursuant to this Section 3.4(d) shall be deemed for all purposes of this
Agreement to have been distributed or paid to the Defaulting Member.
(e)    In addition to the remedies described above, in the event of a Default
with respect to a Planned Capital Contribution, the Company may, in its sole
discretion, upon at least 10 Business Days’ notice, request each non-defaulting
Member to make an additional Capital Contribution in an amount equal to its
respective pro rata portion of the Defaulted Commitment. To the extent one or
more Members make additional Capital Contributions pursuant to this Section
3.3(e), then each Member’s Percentage Interest shall be adjusted based on the
Units issued in exchange for such Capital Contributions and the application of
the formula contained in the definition of “Percentage Interest” set forth
herein. Also, while in Default of a Planned


6
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Capital Contribution, the Defaulting Member shall not be entitled to vote its
Member Interest on matters pertaining to the Company, any Manager designated by
such Defaulting Member shall not have the right to vote on, and such Manager’s
vote shall not be required for, any Board action and such Manager’s presence
shall not be required for purposes of determining the presence of a quorum,
until all amounts owed by the Defaulting Member are paid in full.
(f)    The remedies provided for in this Section 3.4 are not exclusive, but are
cumulative and in addition to any other rights or remedies the Company or the
non-defaulting Members may have at law or in equity against a Defaulting Member.
In no event shall the exercise of any of the remedies provided for in this
Section 3.4 release a Defaulting Member from its continuing obligation to make
any Capital Contributions required under this Agreement.
Section 3.5    No Resignation or Expulsion. A Member may not take any action to
resign, withdraw or retire as a Member voluntarily, and a Member may not be
expelled or otherwise be removed involuntarily as a Member, prior to the
dissolution and winding up of the Company, other than as a result of a permitted
Transfer of all of such Member’s Member Interest and associated Units in
accordance with Article 8 and each of the transferees of such Member Interest
and associated Units being admitted as a Substitute Member. A Member shall cease
to be a Member only in the manner described in Article 8.
Section 3.6    Section 704(b) Capital Accounts.
(a)     A separate capital account (a “Capital Account”) shall be established
and maintained for each Member in accordance with the requirements of Treasury
Regulation Section 1.704-1(b)(2)(iv). Each Member’s Capital Account (i) shall be
increased by (A) the amount of money contributed by such Member to the Company,
(B) the initial Book Value of property contributed by such Member to the Company
(net of liabilities secured by the contributed property that the Company is
considered to assume or take subject to under Code Section 752), (C) allocations
to such Member of Profits pursuant to Section 9.2(a) and any other items of
income or gain allocated to such Member pursuant to Section 9.2(b), and (D) any
other increases allowed or required by Treasury Regulation Section
1.704-1(b)(2)(iv), and (ii) shall be decreased by (A) the amount of money
distributed to such Member by the Company, (B) the Book Value of property
distributed to such Member by the Company (net of liabilities secured by the
distributed property that such Member is considered to assume or take subject to
under Code Section 752), (C) allocations to such Member of Losses pursuant to
Section 9.2(a) and any other items of loss or deduction allocated to such Member
pursuant to Section 9.2(b), and (D) any other decreases allowed or required by
Treasury Regulation Section 1.704-1(b)(2)(iv). A Member that has more than one
class or series of Units shall have a single Capital Account that reflects all
such Units; provided, however, that the Capital Accounts shall be maintained in
such manner as will facilitate a determination of the portion of each Capital
Account attributable to each class or series of Units.
(b)    In the event of a Transfer of Units made in accordance with this
Agreement, the Capital Account of the Transferor that is attributable to the
transferred Units shall carry over to the Transferee Member in accordance with
the provisions of Treasury Regulation Section 1.704-1(b)(2)(iv)(l).


7
US-DOCS\83202430.20

--------------------------------------------------------------------------------





ARTICLE 4
MANAGEMENT OF THE COMPANY
Section 4.1    Board of Managers; Board Composition.
(a)    Except (i) as otherwise expressly set forth in Section 4.5 or (ii) as
required under the Delaware Act, the Members delegate full and complete
authority, power and discretion to the board of managers of the Company (the
“Board”) to manage, operate and control the business, affairs and Assets of the
Company Entities.
(b)    The Board shall consist of eight managers appointed by the Members
(collectively, the “Managers”). LEH shall be entitled to elect four natural
persons to serve as Managers (collectively, the “Linn Manager Group”) and
Citizen shall be entitled to elect four natural persons to serve as Managers
(collectively, the “Citizen Manager Group”). The Board shall appoint one of the
Managers to serve as the Chairman of the Board (the “Chairman”). Upon
appointment of a Chief Executive Officer, the Board may appoint such Chief
Executive Officer as a Manager of the Board such that the Board would be
expanded to nine (9) Managers, provided that, upon such appointment, all
decisions of the Board would continue to require the voting standard applied by
Section 4.2(a). For the avoidance of doubt, prior to the IPO Execution Date,
each of LEH and Citizen will retain the right to appoint the Linn Manager Group
and the Citizen Manager Group, respectively, regardless of any Transfers of less
than 100% of their respective Member Interests. The initial Managers designated
by each of LEH and Citizen are set forth on Appendix III.
(c)    A number of observers and advisors equal to the number of Managers
designated by such Member may attend Board meetings in a non-voting capacity;
provided that each such observer and advisor acknowledges and agrees that any
information received by such Person shall be used only for the purpose of
evaluating the matters discussed at such meeting or advising a Member with
respect to its rights and obligations hereunder, and that:
(i)    the Company reserves the right to exclude each observer or advisor from
access to any material or meeting or portion thereof if the Company believes
upon advice of counsel that such exclusion is reasonably necessary to preserve
the attorney-client privilege or to protect highly confidential proprietary
information; and
(ii)    any such designees, as a condition of each such designee becoming an
observer, shall each enter into a confidentiality and non-disclosure agreement
in form and substance reasonably acceptable to the Company, which agreement
shall provide for, among other things, usual and customary confidentiality and
non-disclosure obligations in respect of any information obtained in such
person’s capacity as an observer.
(d)    The Managers need not be residents of the State of Delaware. Each Manager
shall hold office until such Manager’s successor shall be duly designated or
until such Manager’s earlier death, removal or resignation. Each Founding Member
Group shall have the right to change its Managers at any time by giving notice
of such change to the Company and each other Member, and such change shall be
effective as of the date specified in such notice.


8
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(e)    A Person that serves as a Manager shall not be required to be a Manager
as his/her sole and exclusive occupation, and Managers may have other business
interests and may engage in other investments, occupations and activities in
addition to those relating to the Company.
(f)    A Manager may resign from the position of Manager at any time by giving
written notice to the Members and the Chief Executive Officer. The resignation
of a Manager shall take effect upon receipt of notice thereof or at such later
time as shall be specified in such notice; and unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective.
(g)    A Manager may be removed or replaced at any time from the Board, with or
without cause, upon and only upon the written request of such Member entitled to
elect such Manager in accordance with Section 4.1(b) (the “Designating Member”);
provided that, if the Chief Executive Officer is appointed as a Manager pursuant
to Section 4.1(b), he or she may only be removed upon the written request of the
Board. A Manager other than the Chief Executive Officer shall automatically
cease to be a Manager immediately after the Person who designated such Manager
ceases to be a Member unless such Member’s Transferee indicates to the Company
its intention to designate the same Manager. This Agreement does not, and is not
intended to, confer upon any Manager any rights with respect to continued
employment by the Company, and nothing herein should be construed to have
created any employment agreement with any Manager.
(h)    Any vacancy in the position of a Manager that is created by the death,
removal or resignation of a Manager shall be filled by the Designating Member,
except with respect to the Chief Executive Officer serving as a Manager, whose
Board seat shall be filled by the Board in the event of a vacancy. A Manager
designated to fill a vacancy shall hold office until a successor shall be
designated, or until such Manager’s earlier death, removal or resignation. In
the event that the Designating Member shall fail to designate in writing a
representative to fill a vacant Manager position on the Board, and such failure
shall continue for more than 30 days after written notice from the Company to
the Designating Member with respect to such failure, then the vacant position
shall be filled by an individual designated by the Managers then in office;
provided that such individual shall be removed from such position if the
Designating Member so directs and simultaneously designates a new Manager.
(i)    A Manager shall not be entitled to any direct compensation from the
Company for serving as a Manager. The Company shall be responsible for all
out-of-pocket costs and expenses incurred by its Managers in their capacities as
Managers. Nothing contained in this Section 4.1(i) shall be construed to
preclude any Manager from serving the Company in any other capacity and
receiving reasonable compensation for such services.
Section 4.2    Voting; Quorum; Meetings; Committees.
(a)    Voting. Each Manager shall be entitled to one vote. Subject to Sections
2.9(b), 3.4(b) and 4.3(c), on all matters requiring the vote or action of the
Board, any action undertaken by the Board (whether conducted at a meeting or by
written consent) must be


9
US-DOCS\83202430.20

--------------------------------------------------------------------------------





authorized by the majority vote of all Managers, including at least two Managers
of each of the Linn Manager Group and the Citizen Manager Group.
(b)    Quorum. Subject to Sections 3.4(b) and 4.3(c), the presence (either in
person or by remote communication or proxy pursuant to Section 4.2(c)(v)) of a
majority of the Managers (including at least two Managers of each of the Linn
Manager Group and Citizen Manager Group) shall be necessary and sufficient to
constitute a quorum for the transaction of business at any meeting of the Board.
(c)    Meetings of the Board.
(i)    Meetings. The Board shall meet at least once per Calendar Quarter,
beginning with the Calendar Quarter after which the Closing occurs, or more
frequently as the Board may determine. All meetings of the Board shall be held
at the principal offices of the Company, or elsewhere as the Board may decide,
which alternate location may be within or outside the State of Delaware. The
Chief Executive Officer or any Manager may call a meeting of the Board by giving
notice to the Managers at least 72 hours in advance of such meeting, unless such
notice period is waived by the Managers (the “Required Notice”).
(ii)    Notice of Meetings; Information. Each Required Notice shall contain
(A) the date, time and location of the meeting, (B) an agenda of the matters and
proposals to be considered or voted upon and (C) copies of all proposals to be
considered at the meeting, including appropriate supporting information not
previously distributed to the Managers (all such information, the “Required
Notice Information”). A Manager may add matters to the agenda for such meeting
by notice to each other Manager, which notice shall include any additional
proposals being proposed by such Manager to be considered at the meeting
(including appropriate supporting information not previously distributed to the
Managers). Upon the request of a Manager, and with the consent of all other
Managers, the Board may consider at a meeting a proposal not contained in such
meeting agenda. Without the consent of all Managers, the Board may not consider
at a meeting any proposal that was not sent to all Managers with the Required
Notice and accompanied with the Required Notice Information.
(iii)    Written Consent in Lieu of Meetings. Any action of the Board or a
committee of the Board that could be taken at a meeting may be taken without a
meeting by means of a written consent action signed by each of the Managers as
would be necessary to approve such action at a meeting. Such consent will have
the same force and effect as an affirmative vote at a duly constituted meeting
that is cast by those Managers who have signed the consent, and the execution of
such consent will constitute attendance or presence in person at a meeting of
the Board. Any action taken by written consent will promptly be delivered to any
of the Managers who did not sign such written consent.
(iv)    Records of Meetings. The Secretary shall make a record of each proposal
voted on and the results of such voting at such Board meeting. The Secretary
shall maintain a minute book containing (A) the original Formation Certificate
and all amendments thereto, (B) a record of any committee established by the
Board, together with a copy of the rules adopted for such committee and a record
of the activities of such committee, (C) a copy of the


10
US-DOCS\83202430.20

--------------------------------------------------------------------------------





minutes of Board and committee meetings, including a record of all Board
decisions taken at any Board meeting, (D) a record of all Board decisions taken
by written consent, and (E) the then-current Member Schedule. The Secretary
shall provide each Member with a copy of the minutes of each Board meeting and
committee meeting following approval of such minutes at the next regularly
scheduled Board or committee meeting.
(v)    Remote Participation; Proxies. Managers may attend and participate in any
meeting by conference telephone or similar remote communications equipment by
which all Persons participating in the meeting can hear each other. Any Manager
(whether or not expecting to be absent from a meeting) shall be entitled to
designate another Manager as a proxy to act on behalf and in lieu of such
Manager with respect to such meeting to the same extent and with the same force
and effect as the Manager who has designated such proxy. The proxy shall be
provided to the Company prior to any such meeting and shall thereafter be part
of the records of the Company.
(vi)    Attendance as Waiver of Notice. Attendance of any Manager at any meeting
of the Board (including by conference telephone or similar remote communication
equipment or by proxy to another Manager) shall constitute a waiver of notice of
such meeting, except where such Manager attends the meeting and objects to the
transaction of any business on the ground that the meeting is not properly
called or convened and notifies each other Manager at such meeting of such
objection.
(d)    Board Committees; Meetings. The Board may establish such committees as it
may deem appropriate, together with the rules governing the activities of such
committees, including rules governing the purpose of such committee and the
period of time for which such committee will exist. Meetings of each committee
shall take place as often as the Board or such committee shall determine and
shall be held in the principal offices of the Company, or elsewhere as such
committee may decide, which alternate location may be within or outside the
State of Delaware. Except as set forth in Section 4.2(e), the functions of such
committees shall be to serve in an advisory capacity only and such committees
shall have no authority to, and shall take no action that would, bind the
Company. Each Founding Member Group shall have the right to designate an agreed
upon number of representatives to serve on each committee; provided, however,
that a representative of each Founding Member Group shall serve on each
committee unless otherwise agreed by each Founding Member Group.
(e)    Operating Committee.
(i)    Pursuant to, and without limiting the generality of, Section 4.2(d),
there is hereby established an operating committee (the “Operating Committee”)
composed of representatives appointed by the Board, subject to the following
terms and conditions. The Operating Committee shall consist of six natural
persons (each, an “Operating Committee Member”), with each Founding Member Group
being entitled to appoint three of the Operating Committee Members. The initial
Operating Committee Members designated by each of LEH and Citizen are set forth
on Appendix IV. Each Operating Committee Member shall hold office until such
person’s successor shall be duly designated as set forth in this Section 4.2(e)
or until such person’s earlier death, resignation or removal by the Founding
Member Group that appointed such Operating Committee Member. Each Founding
Member Group shall have the


11
US-DOCS\83202430.20

--------------------------------------------------------------------------------





right to remove any of its designated Operating Committee Members at any time by
giving notice of such removal to the Board, and such change shall be effective
as of the date specified in such notice. Any vacancy in the position of an
Operating Committee Member shall be filled by a natural person designated by the
Founding Member Group that designated the predecessor for such position. Upon
appointment of a Chief Executive Officer of the Company by the Board, the
Operating Committee shall be expanded by one position and the Chief Executive
Officer shall fill such additional position as an Operating Committee Member.
Notwithstanding the above, the Chief Executive Officer shall have the right to
request the Board to, and the Board shall, dissolve the Operating Committee at
any time following his appointment. All decisions of the Operating Committee,
whether before or after the appointment of the Chief Executive Officer, shall
require the approval of a majority of the Operating Committee Members, which
majority must include the affirmative vote of at least one Operating Committee
Member appointed by each Founding Member Group.
(ii)    Unless otherwise agreed to by the Board, the Operating Committee shall
meet at least once per calendar month to (A) discuss operational results and the
status of operations, (B) take such action on behalf of the Company, including
any necessary delegation to officers, employees, representative and agents of
the Company, as necessary to implement the Services (as defined in each of (1)
that certain Management Services Agreement, of even date herewith, by and
between LOI and the Company (the “Linn MSA”), and (2) that certain Management
Services Agreement, of even date herewith, by and between Citizen and the
Company (the “Citizen MSA”)), as well as development operations described in the
Linn Assets Development Plan (as defined in the Linn MSA) and development
operations described in the Citizen Assets Development Plan (as defined in the
Citizen MSA) and (C) discuss such other matters as may be reasonably proposed by
the Operating Committee Members. All meetings shall be called by any Operating
Committee Member giving notice to the other Operating Committee Members at least
48 hours in advance of such meeting, along with an agenda for such meeting
(which shall include any items that an Operating Committee Member reasonably
requests to have included on such agenda). All meetings shall be held at such
location or locations as the Operating Committee determines from time to time;
provided that the Operating Committee Members shall be allowed to participate
telephonically in any such meeting. Each Operating Committee Member may also
bring any advisors it deems appropriate to any meeting of the Operating
Committee; provided that notice of the attendance of such advisors at a meeting
is provided to each Operating Committee Member at least 24 hours in advance of
such meeting. The Operating Committee and the Board may, from time to time,
establish other policies and procedures for the Operating Committee.
(iii)    The Operating Committee Members shall appoint a secretary that shall
take the minutes of each meeting of the Operating Committee, and the minutes of
each meeting shall be distributed to the Board within five Business Days after
such meeting.
Section 4.3    Actions Requiring Approval of the Board.
(a)    Subject to Sections 3.4(b), 4.3(b) and 4.3(c), in addition to such other
matters as the Board may from time to time by resolution determine, neither the
Company nor any Officer or agent of the Company shall take any of the actions
described in this Section 4.3(a) without the prior written approval of the
Board:


12
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(i)    effect any material change in the business lines of the Company Entities
as set forth in Section 2.6;
(ii)    acquire another business other than as previously approved in the most
recent Annual Plan approved by the Board;
(iii)    except to the extent reflected in the most recent Annual Plan approved
by the Board, sell or permit the sale, during any Calendar Year, of assets of
the Company Entities, with an aggregate value exceeding $50,000 or such other
amount determined by a resolution of the Board;
(iv)    except to the extent reflected in the most recent Annual Plan approved
by the Board, purchase or lease or permit the purchase or lease, during any
Calendar Year, of assets with an aggregate value exceeding $50,000 or such other
amount determined by a resolution of the Board;
(v)    subject to Section 3.3(b), make any calls for additional Capital
Contributions by the Members;
(vi)    incur any indebtedness for borrowed money in excess of $50,000 in the
name of any Company Entity, create any Lien on the Assets or properties of any
Company Entity; guaranty or provide surety for the obligations of any third
party; or enter into any material amendment with respect to the foregoing;
(vii)    settle any claims relating to any Company Entity not covered by
insurance involving payment in excess of $50,000 or such other amount as
determined by a resolution of the Board;
(viii)    modify any material accounting policies of any Company Entity, except
as required by regulatory authorities or any Company Entity’s independent
accountants;
(ix)    except as contemplated by the Master Services Agreement and the
Contribution Agreement and except for Transfers of Member Interests in
accordance with the terms of this Agreement, enter into any transactions with
any Affiliate of any Member;
(x)    cause the removal of any Officer elected or approved by the Board;
(xi)    subject to Section 4.7(b), approve any Annual Plan or any other budget
of the Company or any amendments or alterations thereto;
(xii)    appoint or remove, or cause the Company to appoint or remove, the
independent auditors for the Company;
(xiii)    with respect to any Company Entity, make or commit to make any capital
expenditures, in each case aggregating more than $50,000 above the aggregate
capital expenditures specified in the Initial Strategic Plan or the most recent
Annual Plan approved by the Board;


13
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(xiv)    alter, repeal, amend or adopt any provision of the Formation
Certificate or this Agreement or the similar governing documents of any Company
Entity;
(xv)    effect any merger, consolidation or other similar business combination
of any Company Entity or any sale of all or substantially all of the Assets;
(xvi)    subject to Section 9.1(a), determine the amount of Available Cash each
quarter;
(xvii)    except as provided in Section 9.1, make or declare any distribution or
dividend or change the distribution policy of the Company;
(xviii)    authorize, issue, sell, dividend, distribute, redeem, convert,
exchange, repurchase, cancel, retire or otherwise dispose of any equity
interests, phantom equity or similar rights or interests or any warrants,
options or other similar rights or interests or securities convertible into or
exchangeable for any equity interests, phantom equity or similar rights of any
Company Entity;
(xix)    with respect to any Company Entity, voluntarily liquidate, wind-up,
dissolve or commence any bankruptcy, insolvency, reorganization, debt
arrangement or other case or proceeding under, or obtain relief under, any
federal or state bankruptcy or insolvency Law or make a general assignment for
the benefit of creditors;
(xx)    change or make any tax election to cause any Company Entity to be
classified as other than a partnership for federal income tax purposes;
(xxi)    appoint the Chief Executive Officer as a Manager of the Board pursuant
to Section 4.1(b);
(xxii)    make any loan, extend credit, advance funds or make capital
contributions to any Person other than (A) a Subsidiary of the Company or joint
venture established or entered into in accordance with the terms of this
Agreement or (B) a trade counterparty in the ordinary course of business;
(xxiii)    enter into, amend, modify or otherwise change (including by waiver or
consent) in any material respect any contract, agreement, document, instrument
or series of related contracts, agreements, documents or instruments involving
aggregate consideration of $50,000 or more, or which cannot be terminated by the
Company (or a Subsidiary thereof) upon notice of 60 days or less without any
liability;
(xxiv)    determine or change the compensation of any Officer;
(xxv)    to make any loans or any advance payments of compensation or other
consideration to any Officer or other employee of the Company or its
Subsidiaries (other than for reimbursement of reasonable business expenses of
employees incurred in the ordinary course of the Company’s business);


14
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(xxvi)    establish or form a Subsidiary (other than a wholly-owned Subsidiary)
or enter into any joint venture or similar business arrangement; and
(xxvii)    enter into any agreement to do any of the foregoing.
(b)    The Board may, from time to time, determine additional actions of the
Company that would require approval of the Board under this Section 4.3.
Notwithstanding anything in this Section 4.3 to the contrary, unless otherwise
provided by the Board by resolution, any actions or expenditures specifically
authorized in the Initial Strategic Plan or the most recent Annual Plan approved
by the Board shall be authorized for purposes of this Section 4.3 and shall not
be included for purposes of determining whether the applicable threshold amounts
are satisfied in this Section 4.3.
(c)    Notwithstanding anything to the contrary herein, (i) any Related Party
Activity, including any activities set forth in Section 4.3(a)(ix), shall be
subject to the sole approval of the Managers that have been designated by the
Non-Related Member(s), (ii) neither any Related Member nor any Manager
designated by any Related Member shall have the right to vote on any approval in
connection with any action by the Board in respect of such Related Party
Activity, and (iii) the presence of any Manager designated by any Related Member
shall not be required for purposes of determining the presence of a quorum or
the vote required in connection with any such action, provided that, for the
avoidance of doubt, the notice requirements of Sections 4.2(c)(i) and (ii) shall
still apply in full.
(d)    All decisions taken by the Board pursuant to this Section 4.3 shall be
conclusive and binding on all Members.
Section 4.4    Members. No Member, solely in its capacity as a Member, shall
have any power or authority to manage or control the business, affairs or
properties of any of the Company Entities or the Business, to bind any of the
Company Entities in any way, to pledge any of the Company Entities’ Assets, to
enter into agreements on behalf of any Company Entity or to otherwise render any
Company Entity liable for any purpose. Except as otherwise expressly provided in
this Agreement, no Member shall have voting rights or rights of approval, veto
or consent or similar rights over any actions of the Company Entities.
Section 4.5    Officers; Delegation of Authority.
(a)    The Officers of the Company may consist of a Chief Executive Officer, a
Chief Financial Officer, a Chief Operating Officer, one or more Vice Presidents,
a General Counsel, a Secretary and such other Officers as the Board may elect or
appoint from time to time. Officers are not “managers” of the Company under
Section 18-401 of the Delaware Act. Any number of Officer positions of the
Company may be held by the same natural person. Each Officer shall serve until
his or her successor is duly elected and qualified (or his or her earlier death,
resignation or removal from office). Any Officer may resign at any time by
delivering his or her written resignation to the Board.
(b)    Any Officer may be removed at any time, with or without cause, by the
Board. Vacancies and newly created Officer positions shall be filled by the
Board. Any Officer


15
US-DOCS\83202430.20

--------------------------------------------------------------------------------





appointed to fill any vacancy shall hold office until his or her successor shall
be duly elected and qualified (or his or her earlier death, resignation or
removal from office).
(c)    No Member shall be liable to the Company or any of its Subsidiaries or
any other Member for any action taken or not taken by an employee of such Member
that is taken in such employee’s capacity as an Officer. The Company shall
indemnify and hold harmless the Officers and the Managers against liabilities to
Third Parties in accordance with Section 5.3 and Section 5.4.
(d)    As of the Closing, the Board has delegated to the Officers, once
appointed, the authority set forth on Appendix V.
(e)    The Officers may exercise only such powers of the Company and do such
acts and things as are expressly authorized or delegated by this Agreement or by
the Board.
Section 4.6    Duties.
(a)    No Member or Manager or Officer that is also an employee, partner or
member of a Member or its Affiliates shall have any duties (including fiduciary
duties) or obligations relating thereto to the Company, the other Members or the
other Managers, except as may be specifically provided herein or required by any
provisions of the Delaware Act or other applicable Law that cannot be waived.
Accordingly, subject to the preceding sentence, each Manager shall be entitled
to act solely on behalf, and in the interests, of the Member that has designated
such Manager. For the avoidance of doubt, any Officer that is not an employee,
partner or member of a Member or its Affiliates shall owe duties to the Company
as set forth in the Delaware Act and any other applicable Law.
(b)    The provisions of this Agreement, to the extent that they restrict,
eliminate or otherwise modify the duties (including the fiduciary duties) and
liabilities of a Member, Manager or Officer otherwise existing under applicable
Law or in equity, are agreed by the Company and the Members to replace such
duties and liabilities of such Member, Manager or Officer.
(c)    Nothing in this Agreement is intended to or shall eliminate any implied
contractual covenant of good faith and fair dealing or otherwise relieve or
discharge any Member or Manager from liability to the Company or the Members on
account of any fraudulent or intentional misconduct of such Member or Manager.
Section 4.7    Initial Strategic Plan and Annual Plans.
(a)    Attached as Exhibit C are the proposed operating budgets for the Linn
Assets and Citizen Assets for the period commencing as of the Execution Date and
ending December 31, 2017 (the “Initial Strategic Plan”).
(b)    At least ninety days prior to the start of each Fiscal Year of the
Company commencing with 2018, the Chief Executive Officer (or, in the absence of
a Chief Executive Officer, the other Officers) shall submit to the Board a
proposed operating budget and development plan for such Fiscal Year (each, an
“Annual Plan”). The Board shall consider the


16
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Annual Plan for approval pursuant to Section 4.3 prior to the start of the
Fiscal Year to which it pertains and shall use all reasonable efforts to resolve
any disagreements as to any item contained in the Annual Plan prior to such
time. If any Annual Plan submitted to the Board in accordance with this
Section 4.7 is not approved by the Board prior to the start of the Fiscal Year
to which it pertains, then pending approval of a new Annual Plan pursuant to
Section 4.3, the Annual Plan most recently approved by the Board pursuant to
Section 4.3, excluding all non-recurring items, shall remain in effect as the
Annual Plan for the next Fiscal Year, adjusted upwards by increasing the
recurring fees, costs, expenses and maintenance capital expenditures set forth
in such Annual Plan by 5.0% (except that if the Annual Plan for the 2018 Fiscal
Year of the Company is not approved by the Board prior to the start of such
Fiscal Year, then the Initial Strategic Plan will continue in effect).
Section 4.8    Deadlock.
(a)     Commencing after the IPO Execution Date, if an IPO has not occurred and
the Managers become deadlocked over any matter set forth in Section 4.3(a) (a
“Disputed Matter”), any Manager may, within thirty days of such deadlock, notify
the other Managers in writing that such Disputed Matter shall be voted on again
by the Managers at a special meeting that shall be held no later than 10
Business Days from the date of such notification. Such Disputed Matter on which
the Managers have been unable to agree shall be discussed by the Managers during
such 10 Business Day-period and shall be voted upon during the special meeting
at the end of such period. If at the special meeting the Managers are unable to
come to agreement on the Disputed Matter, such Disputed Matter shall be deemed
to be a “Deadlock” and the Parties shall have the rights set forth in Section
4.8(b).
(b)    
(i)    Upon a Deadlock, either Founding Member Group (such group, the
“Initiating Member”) shall have the right to initiate a breakup of the Company
(a “Breakup”) by delivering written notice thereof to the other Founding Member
Group (the “Breakup Notice”). For a 30-day period beginning on the date of such
notice, the Founding Member Groups shall use reasonable best efforts to
negotiate in good faith a separation of the Assets into two separate groups
equivalent (in terms of assets, liabilities and operatorship) to the Percentage
Interests of each of the Linn Founding Member Group and the Citizen Founding
Member Group.
(ii)    If after such 30-day period the Founding Member Groups are unable to
reach agreement on a separation of the Assets, the following shall apply:
(A)    If the Founding Member Groups each own equivalent 50% interests in the
Company, the Initiating Member shall have an additional 30 days to divide the
Assets into two groups of equivalent assets, liabilities and operatorship;
provided that, if the Initiating Member fails to divide the Assets within such
30-day period, then the Initiating Member will be deemed to have waived its
right to make such division, and, at the election of the non-initiating Founding
Member Group, the non-initiating Founding Member Group will have an additional
30 days to divide the Assets as contemplated by the preceding sentence.
Following such division, the non-initiating Founding Member Group shall have up
to an additional 20


17
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Business Days to conduct a review of the division and select, by written notice
to the other Party within such 20 Business Day-period, which of the two groups
of Assets it would receive in the Breakup; provided that, if the non-initiating
Founding Member Group (or if applicable, the Initiating Member) fails to deliver
such written notice within such 20 Business Day-period, then such Party will be
deemed to have waived its right to make the first selection of the two groups of
Assets, and, at the election of the other Party, the other Party shall have 10
Business Days to select which of the two groups of Assets it would receive in
the Breakup. The Initiating Member (or if applicable, the non-initiating
Founding Member Group) would then receive the other group of Assets.
(B)    If the Members do not each own equivalent 50% interests in the Company,
the Members shall mutually designate an independent third party expert to
allocate the Assets into two pools with assets, liabilities and operatorship
divided based on the Members’ respective percentage ownership of the Company,
without any discount for minority interests or illiquidity. Such expert must be
a national petroleum engineering or investment banking firm with expertise in
the energy industry, with at least seven years of experience in valuing upstream
assets of the nature held by the Company. Each Member shall pay 50% of the
expert’s costs and expenses. The expert shall have 30 days to divide the Assets
into groups as contemplated above and upon division, each Member would receive
the Assets assigned by the expert.
(iii)    Each Party will be required to assume the midstream contracts
containing dedications burdening the respective Assets and use reasonable best
efforts to coordinate the bifurcation of any such midstream contract between the
Parties with the counterparty thereof.
(iv)    The Members shall use reasonable best efforts to effectuate the Breakup
in a manner that is tax efficient to all Parties and shall execute and deliver
to the other Members such further documents as may be reasonably requested in
order to give practical effect to the Breakup.
(v)    Upon completion of the Breakup, which shall occur as promptly after the
Assets are divided but in any event no later than six months after receipt of
the Breakup Notice, the Members shall take action to dissolve and liquidate the
Company pursuant to the provisions of Article 10.
(c)    For the avoidance of doubt, the provisions in this Section 4.8 shall not
apply prior to the IPO Execution Date.
ARTICLE 5
INDEMNIFICATION
Section 5.1    No Liability of Members.
(a)    Except as otherwise required by the Delaware Act, no Covered Person shall
be obligated personally for any debt, obligation or liability of any Company
Entity solely by reason of being a Covered Person.


18
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(b)    Except as otherwise expressly required by Law, a Member in its capacity
as a Member shall have no liability in excess of: (i) the amount of its Capital
Contributions to the Company, if any; (ii) its share of any assets and
undistributed profits of the Company; (iii) its obligation to make other
payments expressly provided for in this Agreement; and (iv) the amount of any
distributions wrongfully distributed to it. No Member shall have any
responsibility to restore any negative balance in its Capital Account or to
contribute to or in respect of the liabilities or obligations of the Company or
to return distributions made by the Company, except as expressly provided herein
or required by any non-waivable provision of the Delaware Act. The agreement set
forth in the preceding sentence shall be deemed to be a compromise with the
consent of all of the Members for purposes of §18-502(b) of the Delaware Act.
However, if any court of competent jurisdiction or properly constituted
arbitration panel orders, holds or determines that, notwithstanding the
provisions of this Agreement, any Member is obligated to restore any such
negative balance, make any such contribution or make any such return, such
obligation shall be the obligation of such Member and not of any other Person.
Section 5.2    Exculpation.
(a)    No Covered Person shall be liable to any Company Entity or any other
Covered Person for any loss, damage or Claim incurred by reason of any act or
omission performed or omitted by such Covered Person on behalf of the Company
Entities and in a manner reasonably believed to be within the scope of authority
conferred on such Covered Person by this Agreement or a delegation of authority
in accordance with this Agreement, except that (i) a Covered Person shall be
liable for any such loss, damage or Claim incurred by reason of such Covered
Person’s fraud, bad faith or willful misconduct, (ii) a Covered Person that is a
Member shall be liable for any such loss, damage or Claim incurred by reason of
such Covered Person’s willful breach of this Agreement and (iii) a Covered
Person shall be liable for any such loss, damage or Claim incurred by reason of
such Covered Person’s breach of any of his/her duties to the Company as set
forth in this Agreement, in each case, as established by a non-appealable court
order, judgment, decree or decision or pursuant to a final and binding decision
of an arbitration panel pursuant to Section 11.2.
(b)    A Covered Person shall be fully protected in relying in good faith upon
the records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, Profits, Losses or any other facts
pertinent to the existence and amount of Assets from which distributions to the
Members might properly be paid.
(c)    Except as expressly set forth in Section 4.6, no Covered Person shall
have any duties or liabilities, including fiduciary duties, to the Company or
the Members, and the provisions of this Agreement, to the extent that they
restrict, eliminate or otherwise modify the duties and liabilities, including
fiduciary duties, of a Covered Person otherwise existing at Law or in equity or
under the Delaware Act, are agreed by the Members to replace such other duties
and liabilities of a Covered Person.


19
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Section 5.3    Indemnification. To the fullest extent permitted by Law, the
Company shall indemnify and hold harmless each Covered Person from and against
all Liabilities actually incurred arising from or related to any act or omission
performed or omitted by such Covered Person on behalf of each Company Entity,
except that: (a) no Covered Person shall be entitled to be indemnified in
respect of any Liability by reason of such Covered Person’s fraud, bad faith or
willful misconduct; (b) no Covered Person that is a Member shall be entitled to
be indemnified in respect of any Liability by reason of such Covered Person’s
willful breach of this Agreement; and (c) no Covered Person that is an Officer
shall be entitled to be indemnified in respect of any Liability by reason of
such Covered Person’s breach of any of his/her duties to any Company Entity as
set forth in Section 4.6(c), in each case, as established by a non-appealable
court order, judgment, decree or decision or pursuant to a final and binding
decision of an arbitration panel pursuant to Section 11.2. Any indemnity under
this Section 5.3 shall be provided out of and to the extent of the Assets only
(including the proceeds of any insurance policy obtained pursuant to
Section 5.5), and no Covered Person shall have any personal liability on account
thereof. Any amendment, modification or repeal of this Section 5.3 or any
provision in this Section 5.3 shall be prospective only and shall not in any way
affect the rights of any Covered Person under this Section 5.3 as in effect
immediately prior to such amendment, modification or repeal with respect to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when Liabilities relating to such matters may arise or be
asserted.
Section 5.4    Expenses. To the fullest extent permitted by Law, expenses
(including legal fees) incurred by a Covered Person in defending any Claim
shall, from time to time, be advanced by the Company prior to the final and
non-appealable disposition of such Claim upon demand of payment by a Covered
Person and receipt by the Company of an undertaking by or on behalf of the
Covered Person to repay such amounts if it is ultimately determined that the
Covered Person is not entitled to be indemnified as authorized in Section 5.3.
Section 5.5    Insurance. The Company shall purchase and maintain (or reimburse
its Affiliates for the cost of) certain insurance on behalf of the Covered
Persons, the Company, its Affiliates and such other Persons as the Company may
determine from time to time, insurance against any liability that may be
asserted against or expense that may be incurred by such Person(s) in connection
with the Company’s activities or such Person’s activities on behalf of the
Company, regardless of whether the Company would have the power to indemnify
such Person(s) against such liability under the provisions of this Agreement.
Section 5.6    Primary Obligation. The Company hereby acknowledges that the
Covered Persons may have certain rights to indemnification, advancement of
expenses and/or insurance provided by a Member and certain of its Affiliates
(collectively, the “Member Indemnitors”). The Company hereby agrees (a) that it
is the indemnitor of first resort (i.e., its obligations to the Covered Persons
under Section 5.3 and Section 5.4 are primary and any obligation of the Member
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by the Covered Persons are secondary), (b) that
it shall be required to advance the full amount of expenses incurred by the
Covered Persons and shall be liable for the full amount of all expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by the terms of Section 5.3 and Section 5.4 (or any
other agreement between the Company and the Covered Person), without regard to
any rights the Covered Person may have against the Member Indemnitors, and
(c) that


20
US-DOCS\83202430.20

--------------------------------------------------------------------------------





the Company irrevocably waives, relinquishes and releases the Member Indemnitors
from any and all Claims against the Member Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof. The Company
further agrees that no advancement or payment by the Member Indemnitors on
behalf of a Covered Person with respect to any Claim for which the Covered
Person has sought indemnification from the Company pursuant to Section 5.3 and
Section 5.4 shall affect the foregoing, and the Member Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of the Covered Person against the
Company. The Company agrees that the Member Indemnitors who are not Members are
express Third Party beneficiaries of the terms of this Section 5.6.
ARTICLE 6
BOOKS AND RECORDS; ACCOUNTS; ACCESS TO INFORMATION; AND CONSULTATION
Section 6.1    Books and Records. At all times during the term of this
Agreement, the Board shall keep (or cause to be kept) true and complete books of
account for the Company. Such books shall reflect all transactions of the
Company in accordance with GAAP or in accordance with any applicable Law if the
Law requires a particular set of books of account to reflect a different
methodology.
Section 6.2    Availability of Books and Records. All of the books of account
referred to in Section 6.1, together with executed copies of this Agreement and
the Formation Certificate, and any amendments thereto (and all such other books
and records as may be required by the Delaware Act), shall at all times be
maintained (or caused to be maintained) by the Secretary at the principal office
of the Company as set forth in Section 2.5. Upon reasonable notice to the
Company, such books and records, and any other books and records maintained by
the Company, shall be open to inspection and copying by a Member or its
representative at its expense, during normal business hours at the principal
office (or other applicable office) of the Company.
Section 6.3    Financial Statements and Reports. The Board shall prepare and
submit (or cause to be prepared and submitted) to each Member the following
statements, reports and notices:
(a)    Audited annual consolidated financial statements of the Company with
respect to the prior Fiscal Year consisting of an income statement, a balance
sheet, a statement of the Company’s equity and a statement of cash flows shall
be prepared in accordance with GAAP (collectively the “Annual Financial
Statements”). The Board shall cause the Annual Financial Statements for such
Fiscal Year to be audited by the Company’s independent certified public
accountants, which shall be a Big 4 Accounting Firm (initially
PricewaterhouseCoopers LLP). The cost of creating and auditing the Annual
Financial Statements shall be borne by the Company. The audited Annual Financial
Statements shall be delivered to each Member within 90 days after the end of the
Fiscal Year being audited.
(b)    Unaudited quarterly consolidated financial statements of the Company with
respect to the prior Calendar Quarter consisting of an income statement, a
balance sheet, a


21
US-DOCS\83202430.20

--------------------------------------------------------------------------------





statement of the Company’s equity and a statement of cash flows shall be
prepared in accordance with GAAP, except for any normal year-end adjustments and
the absence of footnotes (the “Quarterly Financial Statements”). The Quarterly
Financial Statements shall be delivered to each Member within 45 days after the
end of such Calendar Quarter.
(c)    Monthly financial statements of the Company with respect to the prior
Calendar Month and the applicable year-to-date periods (the “Monthly Financial
Reports”). The Monthly Financial Reports for a Calendar Month shall be delivered
to each Member within 40 days after the end of such Calendar Month and, with
respect to historical financial information, an interim report shall be
delivered to each Member within 20 days after the end of such Calendar Month.
(d)    A forecast of the Profits and cash distributions to the Members for the
remainder of the Fiscal Year and, with respect to the fourth Calendar Quarter of
the then-current Fiscal Year, a forecast of the Profits and cash distributions
to be made to the Members in the first Calendar Quarter of the following Fiscal
Year (the “Quarterly Forecasts”). The Quarterly Forecasts shall be delivered to
each Member within 45 days after the end of each Calendar Quarter.
(e)    (A) On or before March 15 of each Fiscal Year, a reserve report prepared
by the Company’s independent petroleum engineers dated as of December 31 of the
previous Fiscal Year; (B) promptly upon written request by a Member, a reserve
report prepared by the Company’s independent petroleum engineers dated as of the
first day of the month during which the Company receives such request; provided
that a Member may request, at the Company’s cost and expense, no more than two
such reserve reports during any 12-month period, with any additional requests
for updated reserve reports during any such period to be at such Member’s cost
and expense, together with an accompanying report on, since the date of the last
reserve report previously delivered hereunder, sales and purchases of oil and
gas properties and changes in categories concerning the oil and gas properties
owned by the Company which have attributable to them proved reserves and
containing information and analysis with respect to the proved reserves of the
Company as of the date of such report and the PV 10 Value; and (C) together with
each reserve report furnished pursuant to (A) or (B), (I) any updated production
history of the proved reserves of the Company as of such date, (II) the lease
operating expenses attributable to the oil and gas properties of the Company for
the prior 12-Calendar Month period, (III) any other information as to the
operations of the Company Entities as reasonably requested by such Member and
(IV) such additional data and information concerning pricing, quantities, volume
of production and production imbalances from or attributable to the oil and gas
properties with respect thereto as such Member may reasonably request.
(f)    Not later than 30 days after the end of each March 31, June 30 and
September 30 of each Fiscal Year of the Company, an internally prepared report
prepared as of each such date, which report, together with an accompanying
report on purchases and sales of oil and gas properties and changes in
categories since the date of the last reserve report or internally prepared
report previously delivered under this Agreement, as applicable, both
substantially in the same form and substance as the reserve reports referred to
in Section 6.3(e), each such internally prepared report having been prepared by
or at the direction of the Company and (together with the related PV 10 Value
calculation) having been certified in writing by the senior


22
US-DOCS\83202430.20

--------------------------------------------------------------------------------





or consulting petroleum engineer of the Company as to the truth and accuracy of
the historical information utilized to prepare the internally prepared report
and the estimates included therein.
Section 6.4    Bank Accounts. Funds of the Company shall be deposited in such
banks or other depositories as shall be designated from time to time by the
Board, the Chief Executive Officer or Chief Financial Officer or their
designees. All withdrawals from any such depository shall be made as authorized
by the Board and shall be made only by check, wire transfer, debit memorandum or
other written instruction.
Section 6.5    Access to Information. Subject to Section 12.9, each Member shall
have the right to obtain from the Company, or be granted access for the purpose
of reviewing and copying, from time to time, any information concerning the
Company. Each Member shall also have the right, upon reasonable notice, and at
all reasonable times during usual business hours to inspect the properties of
the Company and to audit, examine and make copies of the books of account and
other records of the Company. Such right may be exercised through any agent or
employee of such Member designated in writing by it or by an independent public
accountant, engineer, attorney or other consultant so designated. All costs and
expenses incurred in any inspection, examination or audit made on such Member’s
behalf shall be borne by such Member.
ARTICLE 7
TAX MATTERS
Section 7.1    Tax Returns. LEH shall prepare, or shall cause to be prepared,
and timely file (taking into account available extensions of time to file), or
shall cause to be timely filed (in such role, the “Tax Preparation Member”), all
tax returns required to be filed by the Company, including making all elections
on such tax returns. Each Member shall timely provide, within 30 days of
request, such information as requested by the Tax Preparation Member in order
for the Company to properly complete and file such income tax returns and any
other required reports and notifications. The Company shall cause each Company
Entity to furnish to the Tax Preparation Member all pertinent information in its
possession relating to the Company’s operations that is necessary to enable the
Tax Preparation Member to prepare and timely file, or cause to be prepared and
timely filed, the Company’s tax returns. The Tax Preparation Member shall use
commercially reasonable efforts to deliver to each Member as soon as applicable
after the end of each Calendar Year, but in any event before March 31 of the
subsequent year, an Internal Revenue Service Schedule K-1 together with such
additional information as may be required by the Members (or their owners) in
order to file their returns reflecting the Company’s operations. The Company
shall also cause an estimated Internal Revenue Service Schedule K-1 or any
successor form to be prepared and delivered to the Members within 60 days after
the end of each Fiscal Year, including any appropriate State and local
apportionment information. The Company shall bear the costs of the preparation
and filing of its tax returns. Any tax returns legally required to be signed by
a Member shall be signed by the Tax Preparation Member.
Section 7.2    Tax Partnership. It is the intention of the Members that the
Company be classified as a partnership for United States federal income tax
purposes. Unless otherwise requiring the approval of the Board pursuant to
Section 4.3, the Company shall not cause any Company Entity to make or cause to
be made an election (i) to be excluded from the application of the provisions of
subchapter K of chapter 1 of subtitle A of the Code or any similar provisions


23
US-DOCS\83202430.20

--------------------------------------------------------------------------------





of applicable State Law or (ii) to be classified as other than a partnership or
a disregarded entity pursuant to Treasury Regulations Section 301.7701-3.
Section 7.3    Tax Elections; Accounting Methods. The Tax Preparation Member
shall cause the Company (a) to make the election under Section 754 of the Code
(and the Company shall cause each of its Subsidiaries that is classified as a
partnership for United States federal income tax purposes to make such election)
and (b) to make any other election that the Tax Preparation Member deems
appropriate, in its sole discretion, on the relevant form or tax return. The Tax
Preparation Member shall establish, and shall be permitted to change at its
discretion, all accounting methods and shall decide all tax issues concerning
the Company Entities the determination of which is not otherwise provided for in
this Agreement.
Section 7.4    Tax Matters Member and Partnership Representative.
(a)    Subject to Section 7.4(b), the Tax Preparation Member shall be the
Company’s tax matters member (the “Tax Matters Member”) pursuant to
Section 6231(a)(7) of the Code as in effect prior to January 1, 2018 (Subchapter
C of Chapter 63 of the Code as in effect prior to January 1, 2018 referred to as
the “Current Partnership Audit Rules”). As the Tax Matters Member, the Tax
Preparation Member shall have the same authority as a tax matters partner as
defined in Section 6231(a)(7) of the Code and analogous provisions of State and
local law. Each Member hereby approves of such designation, agrees and
acknowledges that the Tax Matters Member may engage such professional advisors
as it may deem appropriate in carrying out its duties as Tax Matters Member and
agrees to execute such documents as may reasonably be necessary or appropriate
to evidence such approval. The Tax Matters Member shall keep all Members
informed of all administrative and judicial proceedings, as required by Code
Section 6223(g), and shall furnish a copy of each notice or other communication
from government taxing authorities received by the Tax Matters Member, except
such notices or communications as are sent directly to such Member by the
Internal Revenue Service. The Company shall pay or reimburse and be responsible
for all reasonable third-party costs and expenses incurred by the Tax Matters
Member and its Affiliates in performing those duties. The Company shall be
responsible for any costs incurred by any Member with respect to any tax audit
or tax-related administrative or judicial proceeding against such Member related
to the Company. Without limiting the foregoing, the Tax Matters Member shall
have the right to defend against any proposed adjustment by all appropriate
proceedings, and consistent with Code Sections 6221 through 6233, each Member
shall allow any proposed adjustment with respect to any “partnership item” (as
defined in Code Section 6231(a)(3)) to be handled by the Tax Matters Member;
provided, however, that any settlement, adjustment or compromise with respect to
any Member shall require the written consent of such Member, which consent shall
not be unreasonably withheld, conditioned or delayed. The Tax Matters Member and
its respective officers, managers, employees and Representatives (collectively,
the “Tax Matters Member Indemnified Parties” and, each individually, a “Tax
Matters Member Indemnified Party”) shall have no liability to any other Person
(other than the Company and its Members) under the Formation Certificate, this
Agreement or any applicable Law with respect to any action or omission taken or
suffered by the Tax Matters Member in its capacity as such, except as otherwise
expressly provided herein or required by applicable Law. Furthermore, no Tax
Matters Member Indemnified Party will be liable, responsible or accountable in
damages or otherwise to the Company or to any Member or any of their respective
Affiliates or direct or indirect


24
US-DOCS\83202430.20

--------------------------------------------------------------------------------





equityholders for any act performed or omission within the scope of the
authority conferred on the Tax Matters Member by this Agreement except for the
gross negligence, willful misconduct, bad faith or fraud of the Tax Matters
Member in carrying out its obligations hereunder. To the fullest extent
permitted by applicable Law, in any threatened, pending or completed action,
suit or proceeding, each Tax Matters Member Indemnified Party shall be fully
protected and indemnified and held harmless by the Company against all damages
actually incurred by such Tax Matters Indemnified Party in connection with such
action, suit or proceeding by virtue of its status as a Tax Matters Member
Indemnified Party or with respect to any action or omission taken or suffered by
the Tax Matters Member in its capacity as such in good faith, other than damages
resulting from the gross negligence, willful misconduct, bad faith or fraud of
such Tax Matters Member Indemnified Party. No amendment to this Section 7.4 will
impair the rights of any Person arising at any time with respect to events
occurring prior to such amendment.
(b)    The Tax Preparation Member shall be the Company’s “partnership
representative” pursuant to Section 6223(a) of the Code as amended by the
Bipartisan Budget Act of 2015 (with the changes to Subchapter C of Chapter 63 of
the Code as made by the Bipartisan Budget Act of 2015 referred to as the “2015
Budget Act Partnership Audit Rules”) at such times as the 2015 Budget Act
Partnership Audit Rules apply to the Company. The taking of any action and the
incurring of any expense by the partnership representative in its role as
partnership representative, except to the extent required by applicable Law, is
a matter in the sole and absolute discretion of the partnership representative
and the provisions relating to indemnification and reimbursement of the Tax
Matters Member set forth in Section 7.4(a) shall be fully applicable to the
partnership representative in its capacity as such. For all fiscal years or
other applicable periods beginning on or after January 1, 2018, the Members
shall continue to have the rights under Section 7.4(a) held during all fiscal
years or other applicable periods ending before January 1, 2018. At the request
of the partnership representative, the current and former Members shall provide
the following information and documentation to the Company and the partnership
representative to the extent that the 2015 Budget Act Partnership Audit Rules
apply to the Company and its current or former Members:
(i)    information and documentation reasonably necessary to determine and prove
eligibility of the Company to elect out of the 2015 Budget Act Partnership Audit
Rules;
(ii)    information and documentation reasonably necessary to reduce the Company
level assessment consistent with Section 6225(c) of the Code, as amended by the
2015 Budget Act Partnership Audit Rules; and
(iii)    information and documentation reasonably necessary to prove payment of
the attributable liability under Section 6226 of the Code, as amended by the
2015 Budget Act Partnership Audit Rules.
The obligations of each Member under this Section 7.4(b) shall survive such
Member’s withdrawal from the Company, and each Member shall execute such
documentation requested by the Company at the time of such Member’s withdrawal
from the Company to acknowledge and confirm such Member’s continuing obligations
under this Section 7.4(b).


25
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(c)    Notwithstanding anything in this Section 7.4 to the contrary, neither the
Tax Matters Member nor the Company’s partnership representative shall take any
action that would reasonably be expected to have an adverse effect on any Member
without, first, disclosing such matter in writing to the affected Member(s) and,
second, obtaining the written consent of each Member so affected, which consent
shall not be unreasonably withheld, conditioned or delayed.
ARTICLE 8
TRANSFERS OF MEMBER INTEREST AND UNITS
Section 8.1    Transfers Generally.
(a)    Each Transfer of a Member Interest and associated Units shall be subject
to the terms of this Article 8. Any attempted Transfer of a Member Interest
other than in compliance with this Article 8 shall be null and void and of no
force or effect. Any Member that Transfers any of its Member Interest in
accordance with the provisions of this Article 8 shall promptly provide written
notice thereof to the Company and to the other Members. A Transferring Member
shall, notwithstanding the Transfer, be liable to the Company and each other
Member for its obligations accrued under this Agreement on or prior to the
Transfer, but such Transferring Member shall be released from any other
obligations thereafter accruing under this Agreement with respect to its Member
Interest and associated Units being Transferred, except in the case of Permitted
Transfers, in which case the Transferring Member shall remain liable, together
with such Permitted Transferee, for all such obligations.
(b)    No Member may voluntarily Transfer its Member Interests and associated
Units except Transfers (i) made subsequent to the IPO Execution Date; (ii) made
to Permitted Transferees of such Member; (iii) made prior to the IPO Execution
Date as a Transferring Member in accordance with the provisions of Sections 8.2
and 8.4; or (iv) as are approved in advance in writing by the Board.
(c)    Each Transfer must comply with the other provisions set forth in this
Article 8 and meet the following conditions:
(i)    No Transferee of any Member shall be a Competitor of the Company or the
non-Transferring Member(s) without the consent of the Managers designated by
such non-Transferring Member(s), such consent to be withheld in the sole
discretion of the Managers designated by such non-Transferring Member(s).
(ii)    The Transferor and Transferee shall have executed and delivered to the
Company such documents and instruments of conveyance as may be reasonably
necessary or appropriate to effect such Transfer. In the case of a Transfer that
occurs involuntarily by operation of Law, the Transfer shall be confirmed by
presentation to the Company of legal evidence of such Transfer, in form and
substance reasonably satisfactory to counsel to the Company. In all cases, the
Company shall be reimbursed by the Transferor or Transferee for all reasonable
costs and expenses that it incurs in connection with such Transfer.
(iii)    Such Transfer would not violate any applicable Laws.


26
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(iv)    Such Transfer would not cause any Company Entities to be required to
register as an “investment company” or a company “controlled by” an “investment
company”, each within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC thereunder.
(v)    Such Transfer would not cause the Company to be taxed as an association
taxable as a corporation for U.S. federal and applicable state income tax
purposes.
(vi)    Prior to the first anniversary of the Closing, the Transferee shall be a
creditworthy third party (as determined by the Board in good faith) and agree to
assume the indemnification obligations set forth in the Contribution Agreement.
Section 8.2    Rights of First Offer.
(a)    Except for a Permitted Transfer, and subject to the restrictions
contained in Section 8.1, prior to an IPO, in the event that a Member (a
“Transferring Member”) intends to Transfer all or a portion of its Member
Interest (“Offered Member Interest”) to a Third Party, then the Transferring
Member shall deliver written notice (“Sale Notice”) to each other Member (such
Members, the “Non-Transferring Members”).
(b)    Within 30 days of the receipt of the Sale Notice by the Non-Transferring
Members, each Non-Transferring Member shall have a right to make a first offer
(“Non-Transferring Member Offer”) to purchase (i) all, but not less than all, of
its pro rata share (based on the ratio of such Member’s Percentage Interest in
the Company with respect to all such Non-Transferring Members) of the Offered
Member Interest or (ii) such other amount as the Non-Transferring Members may
otherwise unanimously agree in writing, provided that such offers, when taken
together, offer to purchase 100% of the Offered Member Interest. Any such
Non-Transferring Member Offer shall be in writing and shall contain the price
and material terms on which the Non-Transferring Member proposes to purchase its
pro rata share of the Offered Member Interest.
(c)    If the Transferring Member does not receive offers to purchase 100% of
the Offered Member Interest from the Non-Transferring Members within the 30-day
period provided in Section 8.2(b), then the Transferring Member shall be free to
direct the Transfer of the Offered Member Interest to a Third Party at a price
and on terms and conditions acceptable to such Transferring Member during the
180-day period immediately following the expiration of such 30-day period.
(d)    If the Transferring Member receives offers to purchase 100% of the
Offered Member Interest within the 30-day period provided in Section 8.2(b), the
Transferring Member shall consider all such Non-Transferring Member Offers in
the aggregate and shall have 30 days following its receipt of the last
transmitted Non-Transferring Member Offer to determine whether to accept or
reject such offers in the aggregate.
(e)    If the Non-Transferring Member Offers are accepted by the Transferring
Member, then the Non-Transferring Members will have 90 days from such acceptance
within which to close their respective purchases of the Offered Member Interest,
subject to extension to the extent necessary to satisfy applicable regulatory
approvals. Under such circumstances, the


27
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Transferring Member and the Non-Transferring Members shall negotiate in good
faith the additional terms applicable to such purchase beyond those that were
included in the Non-Transferring Member Offers.
(f)    If the Transferring Member rejects the Non-Transferring Member Offers,
then the Transferring Member may only direct the Transfer of the Offered Member
Interest to a Third Party at a price, and on terms and conditions which, when
taken as a whole, are superior (as determined by the Transferring Member in good
faith) to the price and the terms and conditions offered by the Non-Transferring
Members, taken as a whole, and then only during the 180-day period following
such rejection, subject to extension to the extent necessary to satisfy
applicable regulatory approvals. Under such circumstances, the Managers and
Officers of the Company shall (i) permit potential purchasers selected by the
Transferring Member, after executing a confidentiality agreement in such form as
shall be determined by the Board, to conduct a due diligence review of the
Company and its business, operations, prospects, assets, liabilities, financial
condition, and results of operations, (ii) cooperate in allowing potential
purchasers to visit the offices of the Company, and (iii) make available the
Officers and technical personnel of the Company for the purpose of making
presentations to such potential purchasers and answering questions posed by
them, who shall provide reasonable cooperation during normal business hours and
upon reasonable advance notice, and at such Transferring Member’s sole cost and
expense. After such 180-day period (as extended to satisfy regulatory approvals,
to the extent applicable), any proposed Transfer shall once again be subject to
the terms and conditions of this Section 8.2 to the extent provided herein.
(g)    Any transferee acquiring Member Interests pursuant to this Section 8.2
shall be subject to the provisions of this Section 8.2 with respect to any
subsequent Transfer of such Member Interests.
Section 8.3    Permitted Transferees. Subject to Section 8.1, any Member may
Transfer any of its Member Interest to (a) any Affiliate or Subsidiary of such
Member, (b) to any equity owner of such Member or a Subsidiary or Affiliate of
such equity owner, and (c) in the case if such Member or its direct or indirect
transferee is a natural person, to such Member’s immediate family or a trust,
family limited partnership or other estate planning vehicle established for the
exclusive benefit of one or more members of such Member’s immediate family (each
of the transferees contemplated by this Section 8.3, a “Permitted Transferee”
and each such Transfer, a “Permitted Transfer”).
Section 8.4    Tag Along Rights.
(a)    Other than a Permitted Transfer, prior to an IPO, in the event that a
Member or any of its Permitted Transferees intends to Transfer its Member
Interests (to the extent permitted under the other provisions of this Article 8)
and no other Member has exercised its rights of first offer pursuant to Section
8.2, then such Member (the “Tag-Along Member”) shall promptly give written
notice (the “Tag Sale Notice”) of such proposed Transfer (the “Tag Sale”) to the
non-Transferring Members and the Company. The Tag Sale Notice shall set forth
(i) the number of Units to be Transferred and (ii) the terms and conditions of
such proposed Transfer (and shall include copies of any written proposal or
agreements related to the proposed Transfer), including the identity of the
proposed transferee, the purchase price proposed to be


28
US-DOCS\83202430.20

--------------------------------------------------------------------------------





paid for the Units subject to the Tag Sale and the payment terms and type of
Transfer to be effectuated.
(b)    Each Member shall have the right (such participation rights being herein
referred to as “Tag-Along Rights”), exercisable by written notice (a “Tag-Along
Exercise Notice”) given to the Tag-Along Member and the Company within ten
Business Days after receipt of the Tag Sale Notice by the Non-Transferring
Members (the “Tag-Along Exercise Period”), to participate in the Tag-Along Sale.
If a Member does not submit a Tag-Along Exercise Notice within the Tag-Along
Exercise Period, such Member shall be deemed to have waived the right to
participate in the Tag Sale.
(c)    If any Members submit a Tag-Along Exercise Notice within the Tag-Along
Exercise Period (a “Tag-Along Exercising Member”), then the Tag-Along Member
shall use its reasonable best efforts to include in the Tag Sale all of the
Units that the Tag-Along Exercising Members have requested to have included
pursuant to the applicable Tag-Along Exercise Notices, it being understood that
the proposed transferee shall not be required to purchase Units in excess of the
number set forth in the Tag Sale Notice. In the event the proposed transferee
elects to purchase less than all of the Units sought to be sold by the Tag-Along
Exercising Members, the number of Units to be sold to the proposed transferee by
the Tag-Along Member and each Tag-Along Exercising Member shall be reduced pro
rata so that each such Member is entitled to sell its Tag Along Share of the
number of Units the proposed transferee elects to purchase (which in no event
may be less than the number of Units set forth in the Tag Sale Notice) on the
same terms and conditions set forth in the Tag Sale Notice.
(d)    If there is no Tag-Along Exercising Member, then the Tag-Along Member may
Transfer its Units to the transferee identified in the Tag Sale Notice on the
terms and conditions set forth in the Tag Sale Notice, subject to the other
provisions of this Agreement; provided, however, if such Transfer has not been
consummated within 60 days of the date of the Tag Sale Notice, then the
Transferring Member will be required to again comply with the procedures set
forth in this Section 8.4.
(e)    In connection with a Tag Sale, each Tag-Along Member, Tag-Along
Exercising Member or Transferee shall execute such documents, and make such
representations and warranties (on a several and not joint basis), covenants and
indemnities, as are executed and made by such other Members participating in the
Tag-Along Sale; provided, however, that any such indemnification or similar
obligations will be apportioned pro rata among the Members based on the proceeds
received from them, other than with respect to representations made individually
by a Member. At the request of the Transferee, all or a portion of the purchase
price payable to a Tag-Along Member may be held back in an escrow account for
the purpose of satisfying such Tag-Along Member’s obligations under the
applicable documents, including indemnity obligations. In connection with a
Tag-Along Sale, each participating Member will also (A) consent to and raise no
objections against the Tag-Along Sale or the process pursuant to which the
Tag-Along Sale was arranged, (B) waive any dissenter’s rights and other similar
rights, (C) take all actions reasonably required or desirable or requested by
the Tag-Along Member to consummate such Tag-Along Sale, (D) comply with the
terms of the documentation relating to such Tag-Along Sale and (E) use
commercially reasonable efforts to cause any


29
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Manager designated to the Board by such Member to facilitate and take, and cause
the Company to facilitate and take, the actions described in the foregoing
clauses (A) through (D).
(f)    Each of the Transferring Member, Tag-Along Exercising Member and
Transferee shall bear their own costs and expenses related to the Tag Sale.
Section 8.5    Preemptive Rights.
(a)    Subject to and without limiting the other applicable provisions of this
Agreement, should the Company determine to issue and sell any New Interests
prior to an IPO, then each Member shall have the right to purchase up to such
Member’s pro rata share of such New Interests (such purchase rights, the
“Preemptive Rights”).
(b)    In the event that the Company proposes to issue or sell New Interests,
the Company shall notify each Member in writing within 30 days of the proposed
issuance and sale of New Interests (the “New Interests Notice”). Each New
Interests Notice shall set forth: (i) the number of New Interests proposed to be
issued or sold by the Company and their purchase price; (ii) such Member’s pro
rata portion of New Interests and (iii) any other material term, including any
applicable regulatory requirements and, if known, the expected date of
consummation of the issuance and sale of the New Interests (which date, in any
event shall be no earlier than 30 days following the date of delivery of the New
Interests Notice).
(c)    Each Member shall be entitled to exercise its Preemptive Right to
purchase such New Interests by delivering an irrevocable written notice to the
Company within 20 days from the date of receipt of any New Interests Notice
specifying the number of New Interests to be subscribed, which in any event can
be no greater than such Member’s pro rata portion of such New Interests, at the
price and on the terms and conditions specified in the New Interests Notice.
(d)    Each Member exercising its right to purchase its entire pro rata portion
of New Interests being issued (each a “Subscribing Member”) shall have a right
of over-allotment such that if any other Member fails to exercise its Preemptive
Right to purchase its entire pro rata portion of New Interests (each, a
“Non-Subscribing Member”, including any Member that fails to exercise its right
to purchase its entire pro rata share of Remaining New Interests, as described
below), such Subscribing Member may purchase its pro rata share, based on the
relative percentage ownership of the Units then owned by the Subscribing
Members, of those New Interests in respect to which the Non-Subscribing Members
have not exercised their Preemptive Right (the “Remaining New Interests”) by
giving written notice to the Company within three Business Days from the date
that the Company provides written notice of the amount of New Interests as to
which such Non-Subscribing Members have failed to exercise their rights
thereunder. The Company shall reoffer any Remaining New Interests to the Members
in successive rounds (without regard to the time periods specified in the
foregoing provisions) until such time as the Members have collectively agreed to
purchase all of the New Interests being issued or all of the Members are
Non-Subscribing Members in the last round of offers.
(e)    If the Members do not elect within the applicable notice periods
described above to exercise their Preemptive Rights with respect to any of the
New Interests proposed to be


30
US-DOCS\83202430.20

--------------------------------------------------------------------------------





sold by the Company, the Company shall have 60 days after the expiration of all
such notice periods to sell or to enter into an agreement to sell such
unsubscribed New Interests proposed to be sold by the Company, at a price and on
terms no more favorable to the purchaser than those offered to the Members
pursuant to this Section 8.5.
(f)    For purposes of this Section 8.5, the members of a Founding Member Group
shall be free to allocate Preemptive Rights among the members of such Founding
Member Group (even if such allocation and apportionment is not strictly pro rata
among such members) so long as the aggregate amount of New Interests for which
the members of the Founding Member Group exercise Preemptive Rights does not
exceed the aggregate pro rata share (based on Percentage Interest of Units) of
New Interests for which such Founding Member Group may exercise Preemptive
Rights.
Section 8.6    Encumbrances by Members. Prior to an IPO, no Member shall be
permitted to directly or indirectly Encumber all or any portion of its Member
Interest and/or associated Units unless approved in advance by the Board.
Section 8.7    Admission of Substitute Members. Subject to Section 8.1(a), upon
compliance with all of the provisions of this Agreement regarding Transfers and,
to the extent such transferee is not already a Member of the Company, the
delivery to the Company by such transferee of an executed addendum agreement in
the form attached as Exhibit D (an “Addendum Agreement”), then (a) such
Transferee shall be deemed to be a party hereto as if such Transferee were the
Transferor and such Transferee’s signature appeared on the signature pages of
this Agreement, and shall be deemed to be a Substitute Member and (b) the
applicable transferor shall thereafter cease to be a Member to the extent of the
Member Interest and associated Units Transferred by such Transferor.
Section 8.8    Admission of Additional Members. Subject to Section 8.5, the
Company may admit an Additional Member by issuing a Member Interest and
associated Authorized Units to such Additional Member. Subject to compliance
with the foregoing sentence, such Additional Member shall be admitted to the
Company with all the rights and obligations of a Member if such Additional
Member shall have executed and delivered to the Company (i) an Addendum
Agreement and (ii) such other documents or instruments as may be required in the
Board’s reasonable judgment to effect the admission. No issuance of a Member
Interest and associated Authorized Units otherwise permitted or required by this
Agreement shall be effective, and no purchaser of any such issued Member
Interest and associated Authorized Units from the Company shall be deemed to be
a Member, if the foregoing conditions are not satisfied.
Section 8.9    Rights and Obligations of Additional Members and Substitute
Members.
(a)    A transferee of a Member Interest and associated Units that has been
admitted as a Substitute Member in accordance with Section 8.7 or a purchaser of
any newly issued Member Interest and associated Authorized Units from the
Company that has been admitted as an Additional Member in accordance with
Section 8.8, in each case, shall have all the rights and powers and be subject
to all the restrictions and Liabilities under this Agreement relating to a
Member holding a Member Interest and associated Authorized Units.


31
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(b)    Admission of an Additional Member or Substitute Member shall become
effective on the date such Person’s name is recorded in the Member Schedule and
on the other books and records of the Company. Upon the admission of an
Additional Member or Substitute Member, the Company shall, without the consent
of any other Person, revise the Member Schedule to (i) reflect the name and
address of, Member Interest of, number of associated Units held by and
Percentage Interest in the Company of such Additional Member or Substitute
Member, (ii) eliminate or adjust, if necessary, the name, address, the Member
Interest, associated Units of and Percentage Interest in the Company of the
predecessor of such Substitute Member, and (iii) adjust the Percentage Interests
in the Company of each other Member, if applicable.
Section 8.10    No Other Persons Deemed Members. Unless admitted to the Company
as a Member as provided in this Agreement, no Person (including an assignee of
rights with respect to a Member Interest and associated Units or a transferee of
a Member Interest and associated Units, whether voluntary, by operation of Law
or otherwise) shall be, or shall be considered, a Member. The Company may elect
to deal only with Persons admitted to the Company as Members as provided in this
Agreement (including their duly authorized representatives). Any distribution by
the Company to the Person shown on the Member Schedule as a Member, or to its
legal representatives, shall relieve the Company of all Liability to any other
Person who may have an interest in such distribution by reason of any Transfer
by the Member or for any other reason.
Section 8.11    Public Offering.
(a)    It is hereby acknowledged and agreed that it is the express intent of the
Company and the Members to effect an initial public offering (“IPO”) of the
Company or an entity that directly or indirectly owns, or will be formed to
directly or indirectly own, the Assets (as applicable, the “IPO Entity”) as soon
as practicable following the Execution Date, and each of the Members and the
Company shall use reasonable best efforts to consummate an IPO as soon as
practicable following the Execution Date, but in any event no later than
December 31, 2018 or, if a Registration Statement on Form S-1 is on file with
the SEC and one of the Members desires to progress towards an IPO, June 30, 2019
(the “IPO Execution Date”).
(b)    The Members shall cooperate in good faith to agree upon the form and
structure of the IPO Entity, using reasonable best efforts to, among other
things, (i) amend the governing documents of the Company Entities as reasonably
necessary or appropriate to facilitate the IPO, and (ii) effect the IPO in a tax
efficient manner, with no Member being required to recognize taxable gain in
connection with such IPO unless such Member elects to do so. The Company and
each Member shall use their respective reasonable best efforts to provide such
assistance to the IPO Entity that is reasonably and customarily required in
order to consummate the IPO.
(c)    If, in connection with such IPO, the Board determines that it is
advisable to have the Members convert or exchange their Member Interests (the
“IPO Exchange”) into equity securities of the IPO Entity (the “IPO Securities”)
in one or a series of transactions, each Member shall participate in such an
exchange. IPO Securities issued in connection with any IPO Exchange may or may
not include, in whole or in part, equity securities of the IPO Entity of the


32
US-DOCS\83202430.20

--------------------------------------------------------------------------------





same class or series as the securities of the IPO Entity proposed to be offered
to the public in the IPO.
(d)    Each Member shall sell any fractional IPO Securities owned by such Member
(after taking into account all IPO Securities held by such Member) to the IPO
Entity, upon the request of the Company in connection with or in anticipation of
the consummation of the IPO, for cash consideration equal to the Fair Market
Value of such fractional securities.
(e)    Prior to the consummation of the IPO, the IPO Entity shall enter into a
registration rights agreement with the Members containing customary terms and
conditions, in form and substance reasonably satisfactory to the Members,
regarding registration, demand and piggyback rights with respect to such
Member’s IPO Securities. If the managing underwriter or the placement agent
advises the Company that the inclusion of securities of the Members requested to
be included for sale in a secondary offering in connection with the IPO would
materially and adversely affect the price, distribution or timing of the
offering, then the Company shall have the right to exclude all or any portion of
such securities of the Members from sale in connection with the IPO, with such
exclusions applied to the Members’ pro rata share (based on the relative
Percentage Interests of Units held by such Members immediately prior to the
IPO).
(f)    The Company shall be responsible for its own costs, fees and expenses in
connection with an IPO and shall reimburse the Members for the reasonable
out-of-pocket costs, fees and expenses (excluding underwriting discounts,
selling commissions and similar fees) incurred by them in connection with an
IPO, including the reasonable costs, fees and expenses of one outside counsel
for each Founding Member Group.
ARTICLE 9
ALLOCATIONS AND DISTRIBUTIONS
Section 9.1    Distributions to Members.
(a)    Operating Distributions. Within 30 days of the end of each Calendar
Quarter, the Board, following consultation with other appropriate Officers of
the Company, shall determine the Company’s Available Cash for such Calendar
Quarter. Subject to Section 4.3(a)(xvi), Available Cash as determined in
accordance with this Agreement will be distributed to Members within 45 days of
the end of each Calendar Quarter, pro rata in accordance with such Members’
respective Percentage Interests on the date of distribution.
(b)    Limitations on Distributions. Each distribution in respect of a Unit
shall be paid by the Company only to the holder of record of such Unit as of the
record date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Company’s liability in respect of such payment,
regardless of any claim of any Person who may have an interest in such payment
by reason of an assignment or otherwise. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Company nor the Board, on
behalf of the Company, shall be required or permitted to make a distribution to
any Person in violation of the Delaware Act or other applicable Law. Any
distributions pursuant to this Section 9.1 made in error or in violation of
Sections 18-607 or 18-804 of the Delaware Act, will, upon demand by the Board,
be returned to the Company.


33
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(c)    Withholding.
(i)    All amounts withheld pursuant to the Code or any provision of any
foreign, State or local tax Law or treaty with respect to any payment,
distribution or allocation to the Company or the Members shall be treated as
amounts distributed to the Members pursuant to this Section 9.1 for all purposes
of this Agreement. The Company is authorized to withhold from distributions, or
with respect to allocations, to the Members and to pay over to any Federal,
foreign, State or local government any amounts required to be so withheld
pursuant to the Code or any provision of any other Federal, foreign, State or
local Law or treaty and shall allocate such amounts to those Members with
respect to which such amounts were withheld.
(ii)    To the extent that any tax is paid by the Company and such tax relates
(except as set forth in the following sentence, as determined by the Tax
Preparation Member) to one or more specific Members, including any tax payable
by the Company pursuant to Section 6225 of the Code with respect to items of
income, gain, loss deduction or credit allocable or attributable to such Member,
the payment provisions of Section 9.1(c)(iii) shall apply. If the Company makes
any payments it is required to make under the 2015 Budget Act Partnership Audit
Rules, the Tax Preparation Member shall reasonably allocate any such payment
among the current or former Members of the Company for the “reviewed year” to
which the payment relates in a manner that reflects the current and former
Members’ respective interests in the Company for that year and any other factors
taken into account in determining the amount of the payment.
(iii)    To the extent any payment described in Section 9.1(c)(ii) is made by
the Company with respect to a current Member, such amount shall, at the election
of the Board, (i) be applied to and reduce the next distribution(s) otherwise
payable to that Member under this Agreement or (ii) be paid by that Member to
the Company within 30 days of written notice from the Tax Preparation Member
requesting payment. To the extent any payment described in Section 9.1(c)(ii) is
made with respect to a former Member, that Member agrees to pay over to the
Company an amount equal to the amount of such payment made with respect to it
promptly upon receipt of notice from the Company itemizing the payment and
summarizing the manner in which the payment was computed. Any amounts a current
or former Member is required to pay to the Company pursuant to the two preceding
sentences shall, if not timely paid, be treated as a loan by the Company to such
Member, which loan shall be subject to interest at a rate equal to the Default
Rate; provided, however, that any such payment shall not be treated as a Capital
Contribution and shall not reduce the amount that a Member is otherwise
obligated to contribute to the Company.
(iv)    The provisions contained in this Section 9.1(c) shall survive the
dissolution of the Company and the withdrawal of any Member or the transfer of
any Member’s interest in the Company and shall apply to any current or former
Member.
(d)    Tax Distributions.
(i)    Notwithstanding Section 9.1(a), within 90 days after the end of each
taxable year of the Company, and (A) assuming (1) the Company has taxable income
for such taxable year and (2) the Company has sufficient working capital (as
reasonably determined


34
US-DOCS\83202430.20

--------------------------------------------------------------------------------





by the Board), after taking into account payments contemplated by the
then-current Initial Strategic Plan or Annual Plan, to make the distributions
contemplated hereby, and (B) subject to limitations on such distributions
contained in any credit facility or other agreement to which the Company is a
party, cash distributions shall be made to each Member in the positive amount
equal to the difference between X and Y, where:
“X” is the sum of (I) such Member's tax liability arising solely in respect of
its ownership of a Member Interest for such taxable year (which tax liability,
for the purposes of this Section 9.1(d), shall be calculated to equal the
product of (1) such Member's share of the Company’s taxable income for such
taxable year, as reflected in such Member’s K-1 from the Company for such
taxable year (including for such purpose such Member’s share of any separately
stated items such as depletion and gain or loss from the sale of oil and gas
property), multiplied by (2) the combined maximum federal and applicable state
and local income tax rates applicable to individual taxpayers in New York, New
York, taking into account, if applicable, the deduction of state and local
income taxes for federal income tax purposes and whether any portion of such
taxable income qualifies for the reduced rates applicable to long term capital
gains), plus (II) the sum of all tax liabilities of such Member (calculated as
provided in (I)) for all prior taxable years since the formation of the Company;
and
“Y” is the sum of all distributions made by the Company to such Member pursuant
to Section 9.1(a) and this Section 9.1(d) as of the end of the taxable year for
which the calculation in “X”(I) is being made since the formation of the
Company.
(ii)    Notwithstanding Section 9.1(d)(i), if a Member is allocated net losses
or net deductions pursuant to Section 9.2 during any taxable year, such net
losses or net deductions shall be carried forward and shall reduce the taxable
income (as calculated in Section 9.1(d)(i)) of such Member in succeeding taxable
years, until such allocated net losses and net deductions have been reduced to
zero.
(iii)    The Company shall make an additional distribution (the “Tax True-up
Distribution”) to the Members who received distributions pursuant to this
Section 9.1(d) to the minimum extent required in order that the aggregate
amounts distributed to each such Member (or the successor to all or a portion of
such Member’s Membership Interest) pursuant to this Section 9.1(d) for the
relevant period is pro rata in proportion to such Member’s Percentage Interest,
as in effect during the relevant period.
(iv)    The aggregate amount of distributions made by the Company to a Member
pursuant to Section 9.1(d)(i) shall be deemed the “Advance Amount”. If the Board
authorizes a distribution to the Members pursuant to Section 9.1(a) and at such
time a Member’s Advance Amount is positive, (A) the Company shall be entitled to
withhold such Member’s distribution up to an amount equal to the Advance Amount
(with such Advance Amount being reduced by the amount so withheld) and (B) the
Company shall be entitled to distribute such withheld amount to the Members
(after also applying clause (A) to those Members having positive Advance
Amounts) so that, to the maximum extent possible, each Member shall have
received the amount of distributions that such Member would have received since
formation of the Company if no distributions had been made under this Section
9.1(d).


35
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(v)    If, upon dissolution of the Company, any Member has a positive Advance
Amount, such Member shall make a Capital Contribution to the Company in an
amount equal to the Advance Amount. Any Capital Contribution made by a Member
pursuant to this Section 9.1(d)(v) shall be distributed to the Members in such a
manner so that each Member has received the amount of distributions that such
Member would have received since the formation of the Company if no
distributions had been made under this Section 9.1(d).
Section 9.2    Allocations.
(a)    Allocation of Profits and Losses. Profits and Losses (and items thereof)
shall be allocated to the Members in proportion to their relative Percentage
Interests.
(b)    Special Allocations. The following allocations shall be made in the
following order:
(i)    Nonrecourse Deductions shall be allocated to the Members as determined by
the Board, to the extent permitted by the Treasury Regulations.
(ii)    Member Nonrecourse Deductions attributable to Member Nonrecourse Debt
shall be allocated to the Members bearing the Economic Risk of Loss for such
Member Nonrecourse Debt as determined under Treasury Regulation Section
1.704-2(b)(4). If more than one Member bears the Economic Risk of Loss for such
Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to such
Member Nonrecourse Debt shall be allocated among the Members according to the
ratio in which they bear the Economic Risk of Loss. This Section 9.2(b)(ii) is
intended to comply with the provisions of Treasury Regulation Section 1.704-2(i)
and shall be interpreted consistently therewith.
(iii)    Notwithstanding any other provision hereof to the contrary, if there is
a net decrease in Minimum Gain for an Allocation Period (or if there was a net
decrease in Minimum Gain for a prior Allocation Period and the Company did not
have sufficient amounts of income and gain during prior periods to allocate
among the Members under this Section 9.2(b)(iii)), items of income and gain
shall be allocated to each Member in an amount equal to such Member’s share of
the net decrease in such Minimum Gain (as determined pursuant to Treasury
Regulation Section 1.704-2(g)(2)). This Section 9.2(b)(iii) is intended to
constitute a minimum gain chargeback under Treasury Regulation Section
1.704-2(f) and shall be interpreted consistently therewith.
(iv)    Notwithstanding any provision hereof to the contrary except Section
9.2(b)(iii) (dealing with Minimum Gain), if there is a net decrease in Member
Nonrecourse Debt Minimum Gain for an Allocation Period (or if there was a net
decrease in Member Nonrecourse Debt Minimum Gain for a prior Allocation Period
and the Company did not have sufficient amounts of income and gain during prior
periods to allocate among the Members under this Section 9.2(b)(iv)), items of
income and gain shall be allocated to each Member in an amount equal to such
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain (as
determined pursuant to Treasury Regulation Section 1.704-2(i)(4)). This Section
9.2(b)(iv) is intended to constitute a partner nonrecourse debt minimum gain


36
US-DOCS\83202430.20

--------------------------------------------------------------------------------





chargeback under Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(v)    Notwithstanding any provision hereof to the contrary except Sections
9.2(b)(i) and 9.2(b)(ii), no Losses or other items of loss or expense shall be
allocated to any Member to the extent that such allocation would cause such
Member to have a deficit balance in its Adjusted Capital Account (or increase
any existing deficit balance in its Adjusted Capital Account) at the end of such
Allocation Period. All Losses and other items of loss and expense in excess of
the limitation set forth in this Section 9.2(b)(v) shall be allocated to the
Members who do not have a deficit balance in their Adjusted Capital Accounts in
proportion to their relative positive Adjusted Capital Accounts but only to the
extent that such Losses and other items of loss and expense do not cause any
such Member to have a deficit in its Adjusted Capital Account.
(vi)    Notwithstanding any provision hereof to the contrary except Sections
9.2(b)(iii) and 9.2(b)(iv), a Member who unexpectedly receives an adjustment,
allocation or distribution described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) shall be allocated items of income and gain
(consisting of a pro rata portion of each item of income, including gross
income, and gain for the Allocation Period) in an amount and manner sufficient
to eliminate any deficit balance in such Member’s Adjusted Capital Account as
quickly as possible; provided, however, that an allocation pursuant to this
Section 9.2(b)(vi) shall be made only if and to the extent that such Member
would have a deficit Adjusted Capital Account balance after all other
allocations provided for in this Section 9.2 have been tentatively made as if
this Section 9.2(b)(vi) were not in this Agreement. This Section 9.2(b)(vi) is
intended to constitute a qualified income offset under Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
(vii)    In the event that any Member has a deficit balance in its Adjusted
Capital Account at the end of any Allocation Period, such Member shall be
allocated items of Company gross income, gain and Simulated Gain in the amount
of such deficit as quickly as possible; provided, however, that an allocation
pursuant to this Section 9.2(b)(vii) shall be made only if and to the extent
that such Member would have a deficit balance in its Capital Account after all
other allocations provided for in this Section 9.2 have been tentatively made as
if Section 9.2(b)(vi) and this Section 9.2(b)(vii) were not in this Agreement.
(viii)    To the extent an adjustment to the adjusted tax basis of any Company
properties pursuant to Section 734(b) of the Code (including any such
adjustments pursuant to Treasury Regulation Section 1.734-2(b)(1)) is required
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as the result of a distribution to any Member in complete liquidation of such
Member’s Units, the amount of such adjustment to Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
allocated to the Members in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(m)(2) if such Treasury Regulation Section applies, or to the
Member to whom such distribution was made if Treasury Regulation Section
1.704-1(b)(2)(iv)(m)(4) applies.


37
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(ix)    Simulated Depletion for each Depletable Property, and Simulated Loss
upon the disposition of a Depletable Property, shall be allocated among the
Members in proportion to their shares of the Simulated Basis in such property.
(c)    Income Tax Allocations.
(i)    All items of income, gain, loss and deduction for U.S. federal income tax
purposes shall be allocated in the same manner as the corresponding item is
allocated pursuant to Section 9.2(a) or 9.2(b), except as otherwise provided in
this Section 9.2(c) or Section 9.2(d).
(ii)    In accordance with the principles of Code Section 704(c) and the
Treasury Regulations thereunder, income, gain, deduction and loss with respect
to any property contributed to the capital of the Company shall, except as
provided in Section 9.2(d) with respect to Depletable Properties, solely for
U.S. federal income tax purposes, be allocated among the Members in order to
account for any such difference using the “traditional method” under Treasury
Regulation Section 1.704-3(b).
(iii)    In accordance with the principles of Code Section 704(c) and the
Treasury Regulations thereunder, income, gain, deduction and loss with respect
to any property the Book Value of which is adjusted pursuant to Treasury
Regulation Sections 1.704-1(b)(2)(iv)(e) or (f) shall, solely for U.S. federal
income tax purposes, be allocated among the Members in order to account for any
difference between such property’s adjusted U.S. federal income tax basis and
such property’s Book Value using any reasonable method selected by the Board.
(iv)    Any (A) recapture of depreciation or any other item of deduction shall
be allocated, in accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions (taking
into account the effect of remedial allocations), and (B) recapture of grants or
credits shall be allocated to the Members in accordance with applicable Law.
(v)    Tax credits of the Company shall be allocated among the Members as
provided in Treasury Regulation Sections 1.704-1(b)(4)(ii) and
1.704-1(b)(4)(viii).
(vi)    Allocations pursuant to this Section 9.2(c) are solely for purposes of
U.S. federal, state, and local taxes and, except as otherwise specifically
provided, shall not affect, or in any way be taken into account in computing,
any Member’s Capital Account or share of Profits, Losses, other items or
distributions pursuant to any provision of this Agreement.
(vii)    If, as a result of an exercise of a noncompensatory option to acquire
an interest in the Company, a Capital Account reallocation is required under
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).
(d)    Income Tax Allocations with Respect to Depletable Properties.


38
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(i)    Cost and percentage depletion deductions with respect to any Depletable
Property shall be computed separately by the Members rather than the Company.
For purposes of such computations, the U.S. federal income tax basis of each
Depletable Property shall be allocated to Members in proportion to each Member’s
contribution to the adjusted basis of such Depletable Property. For the
avoidance of doubt, U.S. federal income tax basis of each Depletable Property
that is a Linn Asset shall be allocated to LEH, and the U.S. federal income tax
basis of each Depletable Property that is a Citizen Asset shall be allocated to
Citizen. The Company shall inform each Member of such Member’s allocable share
of the U.S. federal income tax basis of each Depletable Property promptly
following the acquisition of such Depletable Property by the Company or any
adjustment resulting from expenditures required to be capitalized in such basis.
(ii)    For purposes of the separate computation of gain or loss by each Member
on the taxable disposition of Depletable Property, the amount realized from such
disposition shall be allocated (A) first, to the Members in an amount equal to
the Simulated Basis in such Depletable Property in proportion to their allocable
shares thereof and (B) second, any remaining amount realized shall be allocated
consistent with the allocation of Simulated Gains.
(iii)    The allocations described in this Section 9.2(d) are intended to be
applied in accordance with the Members’ “interests in partnership capital” under
Section 613A(c)(7)(D) of the Code. The provisions of this Section 9.2(d)(iii)
and the other provisions of this Agreement relating to allocations under Code
Section 613A(c)(7)(D) are intended to comply with Treasury Regulation Section
1.704-1(b)(4)(v) and shall be interpreted and applied in a manner consistent
with such Treasury Regulations.
(iv)    Each Member, with the assistance of the Company, shall separately keep
records of its share of the adjusted tax basis in each Depletable Property,
adjust such share of the adjusted tax basis for any cost or percentage depletion
allowable with respect to such property and use such adjusted tax basis in the
computation of its cost depletion or in the computation of its gain or loss on
the disposition of such property by the Company. Upon the reasonable request of
the Company, each Member shall advise the Company of its adjusted tax basis in
each Depletable Property and any depletion computed with respect thereto, both
as computed in accordance with the provisions of this Section 9.2(d)(iv) for
purposes of allowing the Company to make adjustments to the tax basis of its
assets as a result of certain transfers of interests in the Company or
distributions by the Company. The Company may rely on such information and, if
it is not provided by the Member, may make such reasonable assumptions as it
shall determine with respect thereto.
(e)    Other Allocation Rules.
(i)    All items of income, gain, loss, deduction and credit allocable to an
interest in the Company that may have been Transferred shall be allocated
between the Transferor and the Transferee based on the portion of the Fiscal
Year during which each was recognized as the owner of such interest, without
regard to the results of Company operations during any particular portion of
that year and without regard to whether cash distributions were made to the
Transferor or the Transferee during that year; provided, however, that any
allocation


39
US-DOCS\83202430.20

--------------------------------------------------------------------------------





must be made in accordance with a method permissible under Code Section 706 and
the Treasury Regulations thereunder.
(ii)    The Members’ proportionate shares of the “excess nonrecourse
liabilities” of the Company, within the meaning of Treasury Regulation Section
1.752-3(a)(3), shall be allocated to the Members in any manner determined by the
Board and permissible under the Treasury Regulations.
(iii)    The definition of Capital Account set forth in Section 3.6 and the
allocations set forth in Section 9.2 are intended to comply with the Treasury
Regulations. If the Board determines that the determination of a Member’s
Capital Account or the allocations to a Member are not in compliance with the
Treasury Regulations, the Board is authorized to make any appropriate
adjustments.
ARTICLE 10
DISSOLUTION; WINDING UP AND TERMINATION
Section 10.1    Causes of Dissolution, Winding Up and Termination. The Company
shall be dissolved and its affairs wound up only upon the earlier to occur of
the following events:
(a)    a Breakup pursuant to Section 4.8(b);
(b)    an election to dissolve the Company by the unanimous consent of the
Board;
(c)    the entry of a decree of judicial dissolution of the Company pursuant to
the provisions of the Delaware Act; or
(d)    at any time there are no Members, unless the Company is continued without
dissolution in accordance with the Delaware Act.
For the avoidance of doubt, the Bankruptcy or dissolution of any Member or
Affiliate of any Member or the occurrence of any other event that terminates the
continued membership of any Member shall not cause the Company to be dissolved
or its affairs to be wound up, and upon the occurrence of any such event, the
Company shall be continued without dissolution.
Section 10.2    Notice of Dissolution. Upon the dissolution of the Company, the
Board shall promptly notify each Member of such dissolution.
Section 10.3    Liquidation. Upon dissolution of the Company, the Board shall
carry out the winding up of the Company and shall immediately commence to wind
up such affairs; provided, however, that a reasonable time shall be allowed for
the orderly liquidation of the Assets and the satisfaction of liabilities to
creditors so as to enable the Members to minimize the normal losses attendant
upon a liquidation. The proceeds of liquidation shall be applied first to
payment of all expenses and debts of the Company and setting up of such reserves
as the Board reasonably deems necessary to wind up the Company’s affairs and to
provide for any contingent liabilities or obligations of the Company. Any
remaining proceeds shall be distributed to the Members in accordance with their
respective Percentage Interests in the Company.


40
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Section 10.4    Termination. The Company shall terminate when all of the Assets,
after payment of or due provision for all debts, liabilities and obligations of
the Company, shall have been distributed to the Members in the manner provided
for in this Article 10 and the Formation Certificate shall have been canceled,
or such other documents required under the Delaware Act to be executed and filed
with the Secretary of State of the State of Delaware have been so executed and
filed, in the manner required by the Delaware Act.
Section 10.5    No Obligation to Restore Capital Accounts. In the event any
Member has a deficit balance in any of its Capital Accounts at the time of the
Company’s dissolution, it shall not be required to restore such account to a
positive balance or otherwise make any payments to the Company or its creditors
or other Third Parties in respect of such deficiency.
ARTICLE 11
GOVERNING LAW; DISPUTE RESOLUTION
Section 11.1    Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. SUBJECT TO
SECTION 11.2, IN RESPECT OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF ANY FEDERAL OR STATE COURT LOCATED WITHIN HARRIS
COUNTY, TEXAS, AND WAIVES ANY OBJECTION TO JURISDICTION OR VENUE OF, AND WAIVES
ANY MOTION TO TRANSFER VENUE FROM, ANY OF THE AFORESAID COURTS. EACH PARTY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY DISPUTE.
Section 11.2    Dispute Resolution. Other than the provisions regarding a
Deadlock set forth in Section 4.8, which shall be resolved in accordance with
the provisions set forth in Section 4.8, all Claims and controversies, in each
case, arising out of or relating to this Agreement, shall be determined and
resolved in accordance with the following procedures:
(a)    Covered Disputes. Any Claim among the Members or their respective
Affiliates arising out of or relating to this Agreement, including the meaning
of its provisions, or the proper performance of any of its terms, its breach,
termination or invalidity (each, a “Dispute”) shall be resolved in accordance
with the procedures specified in this Section 11.2, which shall be the sole and
exclusive procedure for the resolution of any such Dispute, except that any
Party, without prejudice to the following procedures, may file a complaint to
seek preliminary injunctive or other provisional judicial relief, if in its sole
judgment, that action is necessary to avoid irreparable damage or to preserve
the status quo. Despite that action the Parties will continue to participate in
good faith in the procedures specified in this Section 11.2.
(b)    Initial Mediation. In the event of a Dispute, and prior to proceeding to
arbitration pursuant to Section 11.2(c), the Parties must submit the Dispute to
any mutually agreed mediation service for mediation by providing to the
mediation service a joint, written


41
US-DOCS\83202430.20

--------------------------------------------------------------------------------





request for mediation, setting forth the subject of the Dispute and the relief
requested. The Dispute shall be mediated in Oklahoma City, Oklahoma within 30
days from the date that a written request for mediation is made by any Party,
and the mediation shall be conducted before a single mediator to be agreed upon
by the Parties. If the Parties cannot agree on the mediator, each Party shall
select a mediator and the mediators so selected shall together unanimously
select a neutral mediator who will conduct the mediation. The Parties shall
cooperate with the mediation service and with one another in scheduling the
mediation proceedings. The Parties covenant that they will use commercially
reasonable efforts in participating in the mediation. The Parties agree that the
mediator’s fees and expenses and the costs incidental to the mediation will be
shared equally by the Parties. The Parties further agree that all offers,
promises, conduct, and statements, whether oral or written, made in the course
of the mediation by any of the Parties, their agents, employees, experts, and
attorneys, and by the mediator and any employees of the mediation service, are
confidential, privileged, and inadmissible for any purpose, including
impeachment, in any litigation, arbitration or other proceeding involving the
Parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. The decision of the mediator shall be non-binding on the Parties.
(c)    Arbitration as a Final Resort. Any Dispute that is not resolved by
mediation pursuant to Section 11.2(b) must be resolved through the use of
binding arbitration in accordance with the AAA Rules, as supplemented to the
extent necessary to determine any procedural appeal question by the Federal
Arbitration Act (Title IX of the United States Code). If there is any
inconsistency between this Section 11.2(c) and the Commercial Arbitration Rules
of the Federal Arbitration Act, the terms of this Section 11.2(c) shall control
the rights and obligations of the Parties. Such arbitration shall be conducted
as follows:
(i)    If there is more than one Dispute that involves the same facts and
parties as the facts and parties with respect to which arbitration has been
initiated pursuant to this Agreement, such Disputes shall be consolidated into
the first arbitration initiated pursuant to this Agreement.
(ii)    Arbitration may be initiated by a Party (“Claimant”) serving written
notice on another Party (“Respondent”) that the Claimant has referred the
Dispute to binding arbitration pursuant to this Section 11.2(c). Claimant’s
notice initiating binding arbitration must describe in reasonable detail the
nature of the Dispute and the facts and circumstances relating thereto and
identify the arbitrator Claimant has appointed. Respondent shall respond to
Claimant within 30 days after receipt of Claimant’s notice, identifying the
arbitrator Respondent has appointed. All arbitrators must be neutral parties who
have never been officers, directors or employees of or performed material work
for the Parties or any of their Affiliates within the preceding five-year period
and must agree in writing to keep strictly confidential the specifics and
existence of the dispute as well as all proprietary records of the Parties
reviewed by the arbitrators in the process of resolving such dispute.
Arbitrators must have a formal education or training in the area of dispute
resolution and must have not less than seven years of experience as a lawyer in
the energy industry with experience in upstream or transactional issues. The two
arbitrators so chosen by the parties to the Dispute shall select a third
arbitrator within 30 days after the second arbitrator has been appointed. If
either (A) the Respondent fails to name its party-appointed arbitrator within
the time permitted, or (B) the two


42
US-DOCS\83202430.20

--------------------------------------------------------------------------------





arbitrators are unable to agree on a third arbitrator within 30 days from the
date the second arbitrator has been appointed, then, in either case, the missing
arbitrator(s) shall be selected by the American Arbitration Association (the
“AAA”) with due regard given to the selection criteria above and input from the
parties to the Dispute and other arbitrators. The AAA shall select the missing
arbitrator(s) not later than 90 days from initiation of arbitration. In the
event the AAA should fail to select the third arbitrator within 90 days from
initiation of arbitration, then either party to the Dispute may petition the
Chief United States District Judge for the Southern District of Texas to select
the third arbitrator. Due regard shall be given to the selection criteria above
and input from the parties to the arbitrable Dispute and other arbitrators.
(iii)    Claimant and Respondent shall each pay one-half of the compensation and
expenses of the AAA and the arbitrator(s).
(iv)    The hearing shall be conducted in Oklahoma City, Oklahoma and commence
within 60 days after the selection of the third arbitrator, unless delayed by
order of the arbitrators. The hearing shall be based upon written position
papers submitted by Claimant and Respondent within 30 days after the selection
of the third arbitrator, stating such Person’s proposed resolution of the
dispute. The parties to the Dispute and the arbitrators shall proceed diligently
and in good faith in order that the award may be made as promptly as possible.
The arbitrators shall determine the Disputes and render a final award on or
before 30 days following the completion of the hearing. The arbitrators’
decision shall be in writing and set forth the reasons for the award. In
rendering the award, the arbitrators shall abide by (A) the terms and conditions
of this Agreement including, without limitation, any and all restrictions,
prohibitions or limitations on damages or remedies set forth in this Agreement
and (B) the Law of the State of Delaware. The arbitrators shall not have
jurisdiction or authority to add to, detract from or alter in any way the
provisions of this Agreement.
(v)    Notwithstanding any other provision of this Agreement, any party to the
Dispute may, prior to the appointment of the third arbitrator, seek temporary
injunctive relief from any court of competent jurisdiction; provided that the
party seeking such relief shall (if arbitration has not already been commenced)
simultaneously commence arbitration. Such court-ordered relief shall not
continue more than ten days after the appointment of the arbitrators and in no
event for longer than 90 days. In order to prevent irreparable harm, the
arbitrators shall have the power to grant temporary or permanent injunctive or
other equitable relief. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators shall be final, binding on and non-appealable by the
parties to the Dispute. Each party to the Dispute agrees that any arbitration
award against it may be enforced in any court of competent jurisdiction and that
either party to the Dispute may authorize any such court to enter judgment on
the arbitrators’ decisions. The arbitrators may not grant or award indirect,
consequential, punitive or exemplary damages or damages for lost profits.
(vi)    In any Dispute under this Agreement, the prevailing party to the Dispute
shall be entitled to recover arbitration and court costs and attorneys’ fees in
addition to any other relief to which such Person is entitled.
(d)    Tolling and Performance. All applicable statutes of limitation and
defenses based upon the passage of time shall be tolled while the procedures
specified in Section 11.2(c)


43
US-DOCS\83202430.20

--------------------------------------------------------------------------------





are pending. The Parties shall take any action required to effectuate that
tolling. Each party is required to continue to perform its obligations under
this Agreement pending completion of the procedures set forth in Section
11.2(c), unless to do so would be impossible or impracticable under the
circumstances.
ARTICLE 12
MISCELLANEOUS
Section 12.1    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile or other
electronic transmission shall be deemed an original signature hereto.
Section 12.2    Notices. All notices and communications required or permitted to
be given hereunder (but excluding service of process) shall be sufficient in all
respects (a) if given in writing and delivered personally, (b) if sent by
overnight courier, (c) if mailed by U.S. Express Mail or by certified or
registered U.S. Mail with all postage fully prepaid, (d) sent by facsimile
transmission (provided any such facsimile transmission is confirmed either
orally or by written confirmation), or (e) sent by electronic mail transmission
(provided any such electronic mail transmission is confirmed either orally or by
written confirmation, including via a reply electronic mail transmission) and,
in each case, addressed to the appropriate Party at the address for such Party
shown below:


If to the Company:
 
 
 
 
Linn Operating, LLC
 
600 Travis Street, Suite 1400
 
Houston, Texas 77002
 
Attention: David Rottino, Chief Financial Officer
 
Email: DRottino@linnenergy.com
 
 
 
 
 
Citizen Energy II, LLC
 
320 S. Boston Ave., Suite 1300
 
Tulsa, OK 74103
 
Attn: James Woods and Robbie Woodard
 
Email: james@ce2ok.com and Robbie@ce2ok.com
 
 





44
US-DOCS\83202430.20

--------------------------------------------------------------------------------





 
JVL Advisors, LLC
SPQR Energy, LP
Lobo Baya LLC
10000 Memorial Dr., Suite 550
Houston, TX 77024
Attn: John V. Lovoi and Paul Loyd
Email: jlovoi@jvladvisors.com and pbl@loydhouse.com
 
 
with a copy (which shall not constitute notice) to:
 
Linn Operating, LLC
600 Travis Street, Suite 1400
Houston, Texas 77002
Attention: Candice Wells, General Counsel
Email: CWells@linnenergy.com
 
 
 
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention: Michael Dillard
Email: michael.dillard@lw.com
 
 
 
and
 
 
 
Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Attention: Timothy T. Samson and Hunter White
Email: tim.samson@tklaw.com; hunter.white@tklaw.com
 
 
If to Linn:
Linn Energy Holdings, LLC
c/o Linn Energy, Inc.
600 Travis St., Suite 1400
Houston, Texas 77002
 
Attention:
Candice Wells, General Counsel
 
Facsimile:
(832) 426-5956
 
Email:
CWells@linnenergy.com
 
with a copy (which shall not constitute notice) to:
 
 
 
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
 
Attention:
Michael E. Dillard
John M. Greer
 
Facsimile:
713-546-5401



45
US-DOCS\83202430.20

--------------------------------------------------------------------------------





 
Email:
Michael.Dillard@lw.com
John.Greer@lw.com
 
 
If to the Managers designated by the Linn Founding Group:
 
 
 
Linn Manager Group
c/o Linn Energy, Inc.
600 Travis St., Suite 1400
Houston, Texas 77002
 
Attention:
Candice Wells, General Counsel
 
Facsimile:
(832) 426-5956
 
Email:
CWells@linnenergy.com
 
 
If to Citizen:
Citizen Energy II, LLC
320 S Boston Ave #1300
Tulsa, Oklahoma 74103
Attn: James Woods and Robbie Woodard
Email: james@ce2ok.com and Robbie@ce2ok.com
 
 
 
JVL Advisors, LLC
SPQR Energy, LP
Lobo Baya LLC
10000 Memorial Dr., Suite 550
Houston, TX 77024
Attn: John V. Lovoi; Paul Loyd
Facsimile: 713-579-2611
Email: jlovoi@jvladvisors.com and pbl@loydhouse.com
 
 
with a copy (which shall not constitute notice) to:
 
 
 
Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Attention: Timothy T. Samson and Hunter White
Facsimile: 832-397-8068
Email: timothy.samson@tklaw.com and hunter.white@tklaw.com
 
 
If to the Managers designated by the Citizen Founding Group:
 
 
 
Citizen Manager Group
c/o Citizen Energy II, LLC



46
US-DOCS\83202430.20

--------------------------------------------------------------------------------





 
320 S Boston Ave #1300
Tulsa, Oklahoma 74103
 
Attention:
James Woods
 
Email:
james@ce2ok.com
 
 
 
JVL Advisors, LLC
SPQR Energy, LP
Lobo Baya LLC
10000 Memorial Dr., Suite 550
Houston, TX 77024
Attn: John V. Lovoi; Paul Loyd
Facsimile: 713-579-2611
Email: jlovoi@jvladvisors.com and pbl@loydhouse.com



Any notice given in accordance herewith shall be deemed to have been given (i)
when delivered to the addressee in person, or by courier, during normal business
hours, or on the next Business Day if delivered after business hours, (ii) when
received by the addressee via facsimile or electronic mail transmission during
normal business hours, or on the next Business Day if received after business
hours, or (iii) upon actual receipt by the addressee after such notice has
either been delivered to an overnight courier or deposited in the U.S. Mail, as
the case may be. The Parties may change the address, telephone number, facsimile
number, electronic mail address and individuals to which such communications to
any Member, the Company and/or any Manager are to be addressed by giving written
notice to the Company, the Members, and the Managers in the manner provided in
this Section 12.2. Notwithstanding anything in this Section 12.2 to the
contrary, documents and other information to be delivered to the Members and/or
the Managers hereunder (including any Required Information) may be transmitted
to such Persons by electronic means other than electronic mail transmission;
provided confirmation of the delivery of such documents and other information is
confirmed orally or by written confirmation (including by automated electronic
means).
Section 12.3    Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party waiving compliance. No course of dealing on the part of any
Party, or its respective officers, employees, agents, accountants, attorneys,
investment bankers, consultants or other authorized representatives, nor any
failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
the Parties under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.
Section 12.4    Entire Agreement. This Agreement and each other agreement
executed by the Parties or their respective Affiliates in connection herewith
(including the Contribution Agreement and the Master Services Agreement), and
the exhibits and appendices hereto and thereto, collectively constitute the
entire agreement among the Parties pertaining to the subject


47
US-DOCS\83202430.20

--------------------------------------------------------------------------------





matter hereof and supersede all prior agreements, understandings, negotiations
and discussions, whether oral or written, of such Parties and their respective
Affiliates pertaining to the subject matter of this Agreement.
Section 12.5    Amendment. This Agreement may be amended only by an instrument
in writing executed by all of the Parties and expressly identified as an
amendment or modification; provided, however, that the Officers may make any
amendments to any of the Schedules to this Agreement from time to time to
reflect Transfers of Member Interests and issuances of additional Member
Interests and the associated Units. Copies of such amendments shall be delivered
to the Members promptly following execution thereof.
Section 12.6    Parties in Interest. Except as provided in Section 5.6, nothing
in this Agreement, express or implied, shall entitle any Person other than the
Parties or their respective successors and permitted assigns to any Claim,
remedy or right of any kind.
Section 12.7    Binding Effect. Subject to the restrictions on dispositions of
Member Interests herein contained, the provisions of this Agreement shall be
binding upon, and inure to the benefit of, the Parties and their respective
successors and permitted assigns.
Section 12.8    Confidentiality. Each Member agrees that all non-public and
confidential information furnished to it pursuant to this Agreement (the
“Confidential Information”) will be kept confidential and will not be disclosed
by such Member, or by any of its agents, representatives or employees, in any
manner whatsoever (other than to the Company, another Member or any Person
designated by the Company), in whole or in part, except that (a) each Member
shall be permitted to disclose such information to those of its agents,
representatives and employees who need to be familiar with such information in
connection with such Member’s investment in the Company (collectively,
“Representatives”), as well as to its direct or indirect sub-advisors and
funding sources, investors and potential investors of such Member or its
sub-advisors, and who in each case are apprised of the confidential nature of
such information, (b) each Member shall be permitted to disclose information to
the extent required by Law (including in accordance with the disclosure
practices of publicly reporting peer companies of the Members and pursuant to
the reporting obligations of the Exchange Act of 1934, as amended), (c) each
Member shall be permitted to disclose such information to possible Transferees
of all or a portion of the Member’s Member Interest, provided that such
prospective Transferee shall execute a customary confidentiality agreement
containing terms not less restrictive than the terms set forth herein, (d) each
Member shall be permitted to disclose information to the extent necessary for
the enforcement of any right of such Member arising under this Agreement and (e)
each Member shall be permitted to report to its direct or indirect shareholders,
limited partners, members or other owners, lenders or investors, as applicable,
regarding the general status and financial performance of its investment in the
Company; provided, however, that information shall not be deemed Confidential
Information for purposes of this Section 12.8, where such information (i) was
already known to such Member (or its Representatives) prior to the time of
disclosure, (ii) later becomes known to such Member by having been disclosed to
such Member (or its Representatives) by a Third Party without any obligation of
confidentiality imposed on such Third Party to such Member’s knowledge, (iii) is
or becomes publicly known through no wrongful act of such Member (or its
Representatives), or (iv) is independently developed by such Member (or its
Representatives) without reference to any Confidential Information disclosed to


48
US-DOCS\83202430.20

--------------------------------------------------------------------------------





such Member under this Agreement. Each Member shall be responsible for any
breach of this Section 12.8 by its Representatives.
Section 12.9    Publicity.
(a)    No party hereto shall issue, or permit any agent or Affiliate of it to
issue, any press releases with respect to this Agreement unless such releasing
party provides a copy of the proposed press release to the other parties hereto
reasonably in advance of the proposed release date as necessary to enable such
other parties to provide comments on such release; provided such other party
hereto must respond with any comments within one Business Day after its receipt
of such proposed press release.
(b)    Notwithstanding anything to the contrary in Section 12.8 or
Section 12.9(a), in the event of any Emergency or in the event that the Company,
through its Officers, deems to be customary with respect to the Business, the
Company may issue such press releases as it deems reasonably necessary in light
of the circumstances and shall promptly provide each Member with a copy of any
such press release.
Section 12.10    Preparation of Agreement. Each of the Parties and their
respective counsels participated in the preparation of this Agreement. In the
event of any ambiguity in this Agreement, no presumption shall arise based on
the identity of the draftsman of this Agreement.
Section 12.11    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not materially affected in any manner
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
Section 12.12    Non-Compensatory Damages. None of the Parties shall be entitled
to recover from any other Party, or any other Party’s respective Affiliates, any
indirect, consequential, punitive, special or exemplary damages or damages for
lost profits of any kind, in each case, arising under or in connection with this
Agreement or the transactions contemplated hereby or thereby, except to the
extent any such Party suffers such damages to a Third Party, which damages
(including costs of defense and reasonable attorneys’ fees incurred in
connection with defending against such damages) shall not be excluded by this
provision as to recovery hereunder. Subject to the preceding sentence, each
Party, on behalf of itself and each of its Affiliates, waives any right to
recover any indirect, consequential, punitive, special or exemplary damages or
damages for lost profits of any kind, in each case, arising in connection with
or with respect to this Agreement or the transactions contemplated hereby.
[Remainder of page intentionally left blank.]






49
US-DOCS\83202430.20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Execution Date.
 
LINN ENERGY HOLDINGS, LLC
 
 
 
 
 
By:
/s/ Candice J. Wells
 
Name:
Candice J. Wells
 
Title:
Senior Vice President, General Counsel and Corporate Secretary









SIGNATURE PAGE TO
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ROAN RESOURCES LLC
US-DOCS\83202430.20

--------------------------------------------------------------------------------






 
CITIZEN ENERGY II, LLC
 
 
 
 
 
By:
/s/ James R. Woods
 
Name:
James R. Woods
 
Title:
Manager







SIGNATURE PAGE TO
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
ROAN RESOURCES LLC
US-DOCS\83202430.20

--------------------------------------------------------------------------------






APPENDIX I
DEFINITIONS
“2015 Budget Act Partnership Audit Rules” has the meaning set forth in Section
7.4(b).
“AAA” has the meaning set forth in Section 11.2(c)(ii).
“AAA Rules” means the Commercial Arbitration Rules of the AAA.
“Addendum Agreement” has the meaning set forth in Section 8.7.
“Additional Member” means any Person that is not already a Member that acquires
(a) any Member Interest and associated Units directly from the Company or (b)
any Equity Interest in the Company (other than a Member Interest and associated
Units), which Person is admitted to the Company as a Member pursuant to the
provisions of Section 8.8.
“Adjusted Capital Account” means the Capital Account maintained for each Member,
(a) increased by any amounts that such Member is obligated to restore or is
treated as obligated to restore under Treasury Regulation Sections
1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(i)(5), and (b) decreased by any
amounts described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5)
and (6) with respect to such Member. The foregoing definition of “Adjusted
Capital Account” is intended to comply with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and 1.704-2 and shall be interpreted
consistently therewith.
“Advance Amount” has the meaning set forth in Section 9.1(d)(iv).
“Advancing Member” has the meaning set forth in Section 3.4(c).
“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such Person. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, no Company Entity
shall be considered an “Affiliate” of any Member or such Member’s Affiliates,
and the Citizen’s “Affiliates” shall not include (a) JVL Advisors, L.L.C.
(“JVL”), (b) any investment vehicles or investment funds for which JVL serves as
adviser or manager, or (c) the portfolio investments of any such investment
vehicle or investment fund (other than Citizen and its Subsidiaries).
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Allocation Period” means the period (a) commencing on the date hereof or, for
any Allocation Period other than the first Allocation Period, the day following
the end of a prior Allocation Period and (b) ending (i) on the last day of each
Fiscal Year, (ii) the day preceding any day in which an adjustment to the Book
Value of the Company’s properties pursuant to clauses (b)(i), (b)(ii), (b)(iii)
or (b)(v) of the definition of Book Value occurs, (iii) immediately after any
day in which an adjustment to the Book Value of the Company’s properties
pursuant to clause (b)(iv) of the definition of Book Value occurs or (iv) on any
other date determined by the Board.
“AMI” has the meaning set forth in Section 2.9(b).


Appendix I - 1
US-DOCS\83202430.20

--------------------------------------------------------------------------------





“Annual Financial Statements” has the meaning set forth in Section 6.3(a).
“Annual Plan” has the meaning set forth in Section 4.7(b).
“Assets” means the Company Entities’ right, title and interest from time to time
in all items owned or leased by the Company Entities, including real property,
equipment and other tangible personal property, and Contracts, data and records,
and other intangible personal property.
“Authorized Units” has the meaning set forth in Section 3.2.
“Available Cash” means, as of any date of determination, the following, without
duplication: (a) the sum of all cash and cash equivalents of the Company on
hand, less (b) the amount of any cash reserves established by the Board to
provide for the proper conduct of the business of the Company (including
reserves for future capital expenditures, working capital, anticipated future
credit needs of the Company Entities, reserves for the repayment of any Company
debt) subsequent to such date in accordance with the Initial Strategic Plan or
the most recent Annual Plan approved by the Board; provided, however, that,
notwithstanding Section 4.8, in the event that the Board has not established or
cannot agree on the amount of such cash reserves, then the cash reserves for
such quarter shall equal the reserves established in the immediately preceding
quarter.
“Bankruptcy” means, with respect to any Person: (a) the filing by such Person of
a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under the U.S. Bankruptcy Code (or
corresponding provisions of future Laws) or any other insolvency Law, or a
Person’s filing an answer consenting to or acquiescing in any such petition; (b)
the making by such Person of any assignment for the benefit of its creditors or
the admission by a Person of its inability to pay its debts as they mature; or
(c) the expiration of 90 days after the filing of an involuntary petition under
the U.S. Bankruptcy Code (or corresponding provisions of future Laws) seeking an
application for the appointment of a receiver for the assets of such Person, or
an involuntary petition seeking liquidation, reorganization, arrangement or
readjustment of its debts under any other insolvency Law, unless the same shall
have been vacated, set aside or stayed within such 90 day period.
“Big 4 Accounting Firm” means any of Ernst & Young LLP, Deloitte LLP, KPMG LLP,
and PricewaterhouseCoopers LLP.
“Board” has the meaning set forth in Section 4.1(a).
“Book Value” means, with respect to any property of the Company, such property’s
adjusted basis for U.S. federal income tax purposes, except as follows:
(a)    The initial Book Value of any property contributed by a Member to the
Company shall be the Fair Market Value of such property as of the date of such
contribution.
(b)    The Book Values of all properties shall be adjusted to equal their
respective Fair Market Values in connection with (i) the acquisition of an
interest (or additional interest) in the Company by any new or existing Member
in exchange for more than a de minimis capital contribution to the Company or in
exchange for the performance of more than a de minimis


Appendix I - 2
US-DOCS\83202430.20

--------------------------------------------------------------------------------





amount of services to or for the benefit of the Company, (ii) the distribution
by the Company to a Member of more than a de minimis amount of property as
consideration for an interest in the Company, (iii) the liquidation of the
Company within the meaning of Treasury Regulation Section
1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Code Section 708(b)(1)(B)), (iv)
the acquisition of an interest in the Company by any new or existing Member upon
the exercise of a noncompensatory option in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s), or (v) any other event to the extent determined by
the Board to be permitted and necessary to properly reflect Book Values in
accordance with the standards set forth in Treasury Regulation Section
1.704-1(b)(2)(iv)(q); provided, however, that adjustments pursuant to clauses
(b)(i), (b)(ii) and (b)(iv) above shall be made only if the Board reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company. If any
noncompensatory options are outstanding upon the occurrence of an event
described in clauses (b)(i) through (b)(v) above, the Company shall adjust the
Book Values of its properties in accordance with Treasury Regulation Sections
1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2).
(c)    The Book Value of property distributed to a Member shall be adjusted to
equal the Fair Market Value of such property as of the date of such
distribution.
(d)    The Book Value of all property shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such property pursuant to Code
Section 734(b) (including any such adjustments pursuant to Treasury Regulation
Section 1.734-2(b)(1)), but only to the extent that such adjustments are taken
into account in determining Capital Accounts pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m) and clause (g) of the definition of Profits or
Losses; provided, however, that the Book Value of property shall not be adjusted
pursuant to this clause (d) to the extent that the Board reasonably determines
an adjustment pursuant to clause (b) is necessary or appropriate in connection
with a transaction that would otherwise result in an adjustment pursuant to this
clause (d).
(e)    If the Book Value of property has been determined or adjusted pursuant to
clauses (a), (b) or (d) of this definition, such Book Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such property
for purposes of computing Profits, Losses, Simulated Depletion and other items
allocated pursuant to Section 9.2.
“Breakup” has the meaning set forth in Section 4.8(b).
“Breakup Notice” has the meaning set forth in Section 4.8(b).
“Business” means activities conducted by any Company Entity with respect to the
Assets.
“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Oklahoma, Texas and New York are generally open for business.
“Calendar Month” means any of the months of the Gregorian calendar.
“Calendar Quarter” means a period of three consecutive Calendar Months
commencing on the first day of January, the first day of April, the first day of
July and the first day of October in any Calendar Year.


Appendix I - 3
US-DOCS\83202430.20

--------------------------------------------------------------------------------





“Calendar Year” means a period of 12 consecutive Calendar Months commencing on
the first day of January and ending on the following 31st day of December,
according to the Gregorian calendar.
“Capital Account” has the meaning set forth in Section 3.6(a).
“Capital Contribution” means any cash or contributed property that a Member
contributes to the Company pursuant to Article III.
“Capital Interest Percentage” means, at any time of determination and as to any
Member, the percentage of the total distributions that would be made to such
Member if the assets of the Company were sold for their respective Book Values,
all liabilities of the Company were paid in accordance with their terms (limited
in the case of non-recourse liabilities to the Book Value of the property
securing such liabilities), all items of Company Profit, Loss, income, gain,
loss and deduction were allocated to the Members in accordance with Section 9.2,
and the resulting net proceeds were distributed to the Members in accordance
with Article 10; provided, however, that the Board may determine that the
Members’ Capital Interest Percentages should be determined based upon a
hypothetical sale of the assets of the Company for their respective Fair Market
Values (instead of Book Values) in order to ensure that such percentages
correspond to the Members’ “proportionate interests in partnership capital” as
defined in Treasury Regulation Section 1.613A-3(e)(2)(ii). The foregoing
definition of Capital Interest Percentage is intended to result in a percentage
for each Member that corresponds with the Member’s “proportionate interest in
partnership capital” as defined in Treasury Regulation Section
1.613A-3(e)(2)(ii), and Capital Interest Percentage shall be interpreted
consistently therewith.
“Chairman” has the meaning set forth in Section 4.1(b).
“Change of Control” means, with respect to a Person, a Transfer resulting in no
less than a majority of the voting power of such Person, or the right to appoint
a majority of the board of directors, board of managers or other governing body
of such Person, being held by a third party who, immediately prior to the
contemplated Transfer, (a) is not an equity owner of the subject Person or (b) a
Permitted Transferee of the transferor making the contemplated Transfer.
“Citizen” has the meaning set forth in the recitals to this Agreement.
“Citizen Assets” has the meaning set forth in the Contribution Agreement.
“Citizen Founding Member Group” means Citizen and its permitted successors and
assigns.
“Citizen Manager Group” has the meaning set forth in Section 4.1(b).
“Citizen MSA” has the meaning set forth in Section 4.2(e)(ii).
“Claim” means any claim, dispute, demand, suit, action, investigation,
proceeding (whether civil, criminal, arbitrative, investigative, or
administrative), governmental action, cause of action, and expenses and costs
associated therewith (including attorneys’ fees and court costs), whether now
existing or hereafter arising, whether known or unknown, including such items
involving or sounding in the nature of breach of contract, tort, statutory
liability, strict liability, products


Appendix I - 4
US-DOCS\83202430.20

--------------------------------------------------------------------------------





liability, liens, contribution, indemnification, fines, penalties, malpractice,
professional liability, design liability, premises liability, environmental
liability (including investigatory and cleanup costs and natural resource
damages), safety liabilities (including OSHA investigations, litigation and
pending fines), deceptive trade practices, malfeasance, nonfeasance, negligence,
misrepresentation, breach of warranty, tortious interference with contractual
relations, slander or libel.
“Claimant” has the meaning set forth in Section 11.2(c)(ii).
“Closing” has the meaning set forth in the recitals to this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.
“Company” has the meaning set forth in the introductory paragraph of this
Agreement.
“Company Entity” means the Company and its Subsidiaries.
“Competing Opportunity Notice” has the meaning set forth in Section 2.9(b).
“Competing Person” has the meaning set forth in Section 2.9(a).
“Competitor” means any Person that is primarily engaged in exploration or
production activities for oil or gas in the AMI; provided that a “Competitor”
shall not include a Person primarily engaged in investing in or financing
exploration and production activities for oil or gas.
“Confidential Information” has the meaning set forth in Section 12.8.
“Contract” means any written contract or agreement, including an agreement
regarding indebtedness, lease, mortgage, deed, license agreement, purchase
order, commitment, letter of credit or any other legally binding arrangement.
“Contribution Agreement” has the meaning set forth in the recitals to this
Agreement.
“Control” and its derivatives mean, with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
“Covered Person” means, in each case, whether or not a Person continues to have
the applicable status referred to in the following list: a Member; any Affiliate
of a Member; a Manager; each Member’s representatives serving on any committee
of the Board; any Officer or any officer of any Subsidiary of the Company; any
officer, director, member, manager, stockholder, partner, employee,
representative or agent of any Member or of any of its respective Affiliates;
any Tax Matters Member; and any Tax Preparation Member.
“Current Partnership Audit Rules” has the meaning set forth in Section 7.4(a).
“Deadlock” has the meaning set forth in Section 4.8(a).
“Default” has the meaning set forth in Section 3.4(a).


Appendix I - 5
US-DOCS\83202430.20

--------------------------------------------------------------------------------





“Default Loan” has the meaning set forth in Section 3.4(c).
“Defaulted Commitment” has the meaning set forth in Section 3.4(a).
“Defaulting Member” has the meaning set forth in Section 3.4(a).
“Default Rate” means the rate of interest per annum equal to the lesser of (i)
15% and (ii) the highest rate permitted by applicable Law.
“Delaware Act” has the meaning set forth in the recitals.
“Depletable Property” means each separate oil and gas property as defined in
Code Section 614.
“Depreciation” means, for each Allocation Period an amount equal to the
depreciation, amortization or other cost recovery deduction (excluding
depletion) allowable for U.S. federal income tax purposes with respect to
property for such Allocation Period, except that (a) with respect to any such
property the Book Value of which differs from its adjusted tax basis for U.S.
federal income tax purposes and which difference is being eliminated by use of
the “remedial method” pursuant to Treasury Regulation Section 1.704-3(d),
Depreciation for such Allocation Period shall be the amount of book basis
recovered for such Allocation Period under the rules prescribed by Treasury
Regulation Section 1.704-3(d)(2), and (b) with respect to any other such
property the Book Value of which differs from its adjusted tax basis at the
beginning of such Allocation Period, Depreciation shall be an amount which bears
the same ratio to such beginning Book Value as the U.S. federal income tax
depreciation, amortization, or other cost recovery deduction for such Allocation
Period bears to such beginning adjusted tax basis; provided, however, that if
the adjusted tax basis of any property at the beginning of such Allocation
Period is zero dollars ($0.00), Depreciation with respect to such property shall
be determined with reference to such beginning value using any reasonable method
selected by the Board.
“Designating Member” has the meaning set forth in Section 4.1(g).
“Dispute” has the meaning set forth in Section 11.2(a).
“Disputed Matter” has the meaning set forth in Section 4.8(a).
“dollar” or “$” has the meaning set forth in Section 1.2.
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752-2(a).
“Emergency” means any sudden or unexpected event that causes, or risks causing,
(a) substantial damage to any of the Assets of the Company Entities or the
property of a Third Party, (b) death of or injury to any Person, (c) damage or
substantial risk of damage to natural resources (including wildlife) or the
environment, or (d) non-compliance with any applicable Law.
“Emergency Costs” means any costs and expenses that the Chief Executive Officer
or Chief Operating Officer (or, in the absence of a Chief Executive Officer and
Chief Operating Officer, the Board) believes are reasonably necessary to be
expended by any Company Entity in order to mitigate or remedy any Emergency,
including any Liabilities resulting from such Emergency.


Appendix I - 6
US-DOCS\83202430.20

--------------------------------------------------------------------------------





“Encumber” or “Encumbrance” means a mortgage, lien, pledge, charge, claim,
security interest or other legal or equitable encumbrance or restrictions of any
nature whatsoever.
“Equity Interests” means, with respect to any Person, (a) capital stock, member
interests, partnership interests, other equity interests, rights to profits or
revenue and any other similar interest in such Person, (b) any security or other
interest convertible into or exchangeable or exercisable for any of the
foregoing, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, and (c) any warrant, option or other right
(contingent or otherwise) to acquire any of the foregoing.
“Execution Date” has the meaning set forth in the introductory paragraph of this
Agreement.
“Fair Market Value” means, with respect to any asset, the price at which a
willing seller would sell, and a willing buyer would buy, the asset, free and
clear of all Encumbrances, in an arms’ length transaction for cash, without time
constraints and without being under any compulsion to buy or sell.
“Federal” has the meaning set forth in Section 1.2.
“Fiscal Year” means the fiscal year of the Company, which shall end on December
31 of each Calendar Year unless, for U.S. federal income tax purposes, another
fiscal year is required or the Board designates another fiscal year. Unless
otherwise determined by the Board, the Company shall have the same fiscal year
for U.S. federal income tax purposes and for accounting purposes.
“Formation Certificate” has the meaning set forth in the recitals to this
Agreement.
“Formation Date” has the meaning set forth in the recitals to this Agreement.
“Founding Member Group” means each of the Linn Founding Member Group and the
Citizen Founding Member Group.
“GAAP” means those United States generally accepted accounting principles and
practices that are recognized as such by the Financial Accounting Standards
Board (or any generally recognized successor) and that, in the case of the
Company and its consolidated Subsidiaries, are applied for all periods in a
consistent manner. If any change in any accounting principle or practice is
required by the Financial Accounting Standards Board (or any successor) in order
for such principle or practice to continue as a generally accepted accounting
principle or practice, all reports and financial statements required hereunder
with respect to the Company or with respect to the Company and its consolidated
Subsidiaries may be prepared in accordance with such change.
“Governmental Authority” means any Federal, State, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.
“including” has the meaning set forth in Section 1.2.


Appendix I - 7
US-DOCS\83202430.20

--------------------------------------------------------------------------------





“Initial Strategic Plan” has the meaning set forth in Section 4.7(a).
“Initiating Member” has the meaning set forth in Section 4.8(b).
“IPO” has the meaning set forth in Section 8.11(a).
“IPO Entity” has the meaning set forth in Section 8.11(a).
“IPO Exchange” has the meaning set forth in Section 8.11(c).
“IPO Execution Date” has the meaning set forth in Section 8.11(a).
“IPO Securities” has the meaning set forth in Section 8.11(c).
“Law” means any constitution, decree, resolution, law, statute, act, ordinance,
rule, directive, order, treaty, code or regulation and any injunction or final
non-appealable judgment or any interpretation of the foregoing, as enacted,
issued or promulgated by any Governmental Authority.
“Liabilities” means any and all Claims, payments, charges, judgments,
assessments, liabilities, losses, damages, penalties, fines or costs and
expenses, including any reasonable fees of attorneys, experts, consultants,
accountants, and other professional representatives and legal or other expenses
incurred in connection therewith and including liabilities, costs, losses and
damages for personal injury, illness or death, property damage, Contract claims,
torts or otherwise.
“Linn” has the meaning set forth in the recitals to this Agreement.
“Linn Assets” has the meaning set forth in the Contribution Agreement.
“Linn Founding Member Group” means LEH and its permitted successors and assigns.
“Linn Manager Group” has the meaning set forth in Section 4.1(b).
“Linn MSA” has the meaning set forth in Section 4.2(e)(ii).
“Managers” has the meaning set forth in Section 4.1(b).
“Master Services Agreement” has the meaning set forth in the Contribution
Agreement.
“Member” means any Person executing this Agreement as of the date of this
Agreement or any Person hereafter admitted to the Company as provided in this
Agreement, in each case, as a member of the Company, but such term does not
include any Person who has ceased to be a member in the Company.
“Member Indemnitors” has the meaning set forth in Section 5.6.
“Member Interest” means a limited liability company interest (as defined in the
Delaware Act) in the Company; provided, however, that such term shall not
include any management rights held


Appendix I - 8
US-DOCS\83202430.20

--------------------------------------------------------------------------------





by a Member solely in its capacity as a Member. A Member’s Member Interest in
the Company is evidenced by Units.
“Member Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).
“Member Nonrecourse Debt Minimum Gain” has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treasury Regulation Section
1.704-2(i)(2).
“Member Nonrecourse Deduction” has the meaning assigned to the term “partner
nonrecourse deduction” in Treasury Regulation Section 1.704-2(i)(1).
“Member Schedule” means the Member Schedule attached as Appendix II.
“Midstream Assets” means (a) assets generally considered “midstream” in nature
in accordance with generally accepted U.S. oil and gas industry practices and
customs, including facilities and other assets relating to (i) natural gas
gathering, storage, treating, compression, processing, and fractionation, (ii)
oil and natural gas liquids gathering, storage and transmission, (iii) water
handling and disposal, and (iv) CO2 gathering, transportation and sequestration;
(b) contracts and other agreements related to or in respect of the assets
described in clause (a) above, including transportation, gathering, processing
and treating contracts, saltwater disposal agreements, water injection
agreements, produced water gathering and treating agreements, surface use
agreements, right of way agreements, easements, joint use surface agreements,
operating agreements, licenses and permits; and (c) all real property interests
used or held for use in connection with the assets described in clause (a) above
or granted pursuant to a contract or other agreement described in clause (b)
above.
“Minimum Gain” has the meaning assigned to that term in Treasury Regulation
Sections 1.704-2(b)(2) and 1.704-2(d).
“Monthly Financial Reports” has the meaning set forth in Section 6.3(c).
“New Interests” means any Member Interest and associated Units or other
securities (other than debt securities not convertible into equity securities)
of the Company, whether authorized now or in the future, and any rights, options
or warrants to purchase any securities of the Company of any type whatsoever,
including any such rights that may become convertible into or exchangeable or
exercisable for any equity securities, other securities or rights, options or
warrants; provided, however, that the definition of New Interests excludes (a)
any compensation to employees, Officers, Managers or consultants of any Company
Entity, and (b) any consideration paid to the selling Persons in connection with
the acquisition by the Company of a Person (including issuances to management of
such Person in connection with such acquisition).
“New Interests Notice” has the meaning set forth in Section 8.5(b).
“Nonrecourse Deduction” has the meaning assigned to that term in Treasury
Regulation Section 1.704-2(b).


Appendix I - 9
US-DOCS\83202430.20

--------------------------------------------------------------------------------





“Non-Related Member” means in the context of a Related Party Activity, any
Member that is not a Related Member with respect to such Related Party Activity.
“Non-Subscribing Member” has the meaning set forth in Section 8.5(d).
“Non-Transferring Members” has the meaning set forth in Section 8.2(a).
“Non-Transferring Member Offer” has the meaning set forth in Section 8.2(b).
“Offered Member Interest” has the meaning set forth in Section 8.2(a).
“Officer” has the meaning set forth in Section 2.7.
“Operating Committee” has the meaning set forth in Section 4.2(e)(i).
“Operating Committee Member” has the meaning set forth in Section 4.2(e)(i).
“Original LLC Agreement” has the meaning set forth in the recitals to this
Agreement.
“Parties” has the meaning set forth in the recitals to this Agreement.
“Percentage Interest” means, at any time of determination, with respect to any
Member, a fraction, expressed as a percentage, (a) the numerator of which is the
number of Units held by such Member as of such time, and (b) the denominator of
which is the aggregate number of Units held by all Members as of such time, as
such Percentage Interest may be adjusted from time to time in accordance with
Section 3.3(b).
“Permitted Transfer” has the meaning set forth in Section 8.3.
“Permitted Transferee” has the meaning set forth in Section 8.3.
“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.
“Planned Capital Contribution” has the meaning set forth in Section 3.4(a).
“Preemptive Rights” has the meaning set forth in Section 8.5(a).
“Profits” or “Losses” means, for each Allocation Period, an amount equal to the
Company’s taxable income or loss for such period, determined in accordance with
Code Section 703(a) (for this purpose, all items of income, gain, loss, or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):
(a)    any income of the Company that is exempt from U.S. federal income tax and
not otherwise taken into account in computing Profits and Losses pursuant to
this definition of “Profits” and “Losses” shall be added to such taxable income
or loss;


Appendix I - 10
US-DOCS\83202430.20

--------------------------------------------------------------------------------





(b)    any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profits or Losses pursuant to this definition of “Profits” and
“Losses,” shall be subtracted from such taxable income or loss;
(c)    in the event the Book Value of any asset is adjusted pursuant to clauses
(b) or (c) of the definition of Book Value, the amount of such adjustment shall
be treated as an item of gain (if the adjustment increases the Book Value of the
asset) or an item of loss (if the adjustment decreases the Book Value of the
asset) from the disposition of such asset and shall, except to the extent
allocated pursuant to Section 9.2(b), be taken into account for purposes of
computing Profits or Losses;
(d)    gain or loss resulting from any disposition of property (other than
Depletable Property) with respect to which gain or loss is recognized for U.S.
federal income tax purposes shall be computed by reference to the Book Value of
the property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Book Value;
(e)    gain resulting from any disposition of a Depletable Property with respect
to which gain is recognized for U.S. federal income tax purposes shall be
treated as being equal to the corresponding Simulated Gain;
(f)    in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation;
(g)    to the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code Section 734(b) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and
(h)    any items that are allocated pursuant to Section 9.2(b) shall not be
taken into account in computing Profits and Losses, but the amounts of the items
of income, gain, loss, or deduction available to be specially allocated pursuant
to Section 9.2(b) will be determined by applying rules analogous to those set
forth in clauses (a) through (g) above.
“PV 10 Value” means the estimated future gross revenue to be generated from the
production of proved reserves, net of estimated production and future
development costs, excluding escalations of prices and costs based upon future
conditions, before income taxes, and without giving effect to
non-property-related expenses, discounted to a present value using an annual
discount rate of 10%.
“Quarterly Financial Statements” has the meaning set forth in Section 6.3(b).
“Quarterly Forecasts” has the meaning set forth in Section 6.3(d).


Appendix I - 11
US-DOCS\83202430.20

--------------------------------------------------------------------------------





“Related Member” means the Member that is (or has an Affiliate that is) the
counterparty to the applicable Company Entity under a Related Party Agreement.
“Related Party Activity” means (a) the enforcement of (or causing the
enforcement of) the following rights of any Company Entity under any Related
Party Agreement: (i) enforcing (or causing to be enforced) any rights of any
Company Entity under any Related Party Agreement in connection with any breach
or default (or alleged breach or default) thereunder by the applicable related
party counterparty, (ii) making or enforcing (or causing to be made or enforced)
any claims by any Company Entity for indemnification under any Related Party
Agreement or (iii) enforcing (or causing to be enforced) any rights of any
Company Entity in connection with any dispute with the applicable related party
counterparty under any Related Party Agreement, and (b) the waiver of (or
causing the waiver of) any material rights of any Company Entity under any
Related Party Agreement.
“Related Party Agreement” means any Contract between a Company Entity, on one
hand, and any Member or any Affiliate of any Member (other than the Company
Entities), on the other hand, whether directly or indirectly.
“Remaining Assets” has the meaning set forth in Section 4.8(b).
“Remaining New Interests” has the meaning set forth in Section 8.5(d).
“Required Notice” has the meaning set forth in Section 4.2(c)(i).
“Representatives” has the meaning set forth in Section 12.8.
“Required Notice Information” has the meaning set forth in Section 4.2(c)(ii).
“Respondent” has the meaning set forth in Section 11.2(c)(ii).
“Right to Compete” has the meaning set forth in Section 2.9(a).
“Sale Notice” has the meaning set forth in Section 8.2(a).
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Simulated Basis” means the Book Value of any Depletable Property. The Simulated
Basis of each Depletable Property shall be allocated to each Member in
accordance with such Member’s Capital Interest Percentage as of the time such
Depletable Property is acquired by the Company (and any additions to such
Simulated Basis resulting from expenditures required to be capitalized in such
Simulated Basis shall be allocated among the Members in a manner designed to
cause the Members’ proportionate shares of such Simulated Basis to be in
accordance with their Capital Interest Percentages as determined at the time of
any such additions), and shall be reallocated among the Members in accordance
with the Members’ Capital Interest Percentages as determined immediately
following the occurrence of an event giving rise to an adjustment to the


Appendix I - 12
US-DOCS\83202430.20

--------------------------------------------------------------------------------





Book Values of the Company’s Depletable Properties pursuant to clause (b) of the
definition of Book Value.
“Simulated Depletion” means, with respect to each Depletable Property, a
depletion allowance computed in accordance with U.S. federal income tax
principles (as if the Simulated Basis of the property were its adjusted tax
basis) and in the manner specified in Treasury Regulation Section
1.704-1(b)(2)(iv)(k)(2). For purposes of computing Simulated Depletion with
respect to any Depletable Property, the Simulated Basis of such property shall
be deemed to be the Book Value of such property, and in no event shall such
allowance, in the aggregate, exceed such Simulated Basis.
“Simulated Gain” means the amount of gain realized from the sale or other
disposition of Depletable Property as calculated in Treasury Regulation Section
1.704-1(b)(2)(iv)(k)(2).
“Simulated Loss” means the amount of loss realized from the sale or other
disposition of Depletable Property as calculated in Treasury Regulation Section
1.704-1(b)(2)(iv)(k)(2).
“State” has the meaning set forth in Section 1.2.
“Subscribing Member” has the meaning set forth in Section 8.5(d).
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares or member interests entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors or other governing body of such corporation is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, (b) a partnership
(whether general or limited) or limited liability company in which such Person
or a Subsidiary of such Person is, at the date of determination, a general or
limited partner of such partnership or member of such limited liability company,
but only if more than 50% of the limited or general partnership interests or of
the member interests of such partnership or limited liability company
(considering all of the partnership or member interests of the partnership or
limited liability company as a single class) is owned, directly or indirectly,
at the date of determination, by such Person, by one or more Subsidiaries of
such Person, or a combination thereof, or (c) any other Person in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) at least a
majority ownership interest or (ii) the power to elect or direct the election of
a majority of the directors or other governing body of such Person.
“Subsidiary Organizational Document” means the governing or organizational or
similar documents of any Subsidiary of the Company, in each case, as the
foregoing may be amended, supplemented or restated from time to time.
“Substitute Member” means any Person who acquires from a Member any or all of
the Member Interests and associated Units held by such Member and is admitted to
the Company as a Member pursuant to the provisions of Section 8.7.
“Supplemental Capital Contribution” has the meaning set forth in Section 3.4(a).


Appendix I - 13
US-DOCS\83202430.20

--------------------------------------------------------------------------------





“Tag-Along Exercise Notice” has the meaning set forth in Section 8.4(b).
“Tag-Along Exercise Period” has the meaning set forth in Section 8.4(b).
“Tag-Along Exercising Member” has the meaning set forth in Section 8.4(c).
“Tag-Along Member” has the meaning set forth in Section 8.4(a).
“Tag-Along Rights” has the meaning set forth in Section 8.4(b).
“Tag-Along Share” means, with respect to the number of Units to be sold by each
Tag-Along Exercising Member pursuant to Section 8.4, the number of Units equal
to the product obtained by multiplying (x) the number of Units the proposed
transferee proposes to purchase by (y) a fraction (A) the numerator of which is
equal to the number of Units the Tag-Along Exercising Member proposes to sell or
transfer to the proposed transferee and (B) the denominator of which is equal to
the total number of Units proposed to be Transferred by all of the Tag-Along
Exercising Members and the Tag-Along Member.
“Tag Sale” has the meaning set forth in Section 8.4(a).
“Tag Sale Notice” has the meaning set forth in Section 8.4(a).
“Tax Matters Member” has the meaning set forth in Section 7.4(a).
“Tax Matters Member Indemnified Party” or “Tax Matters Member Indemnified
Parties” has the meaning set forth in Section 7.4(a).
“Tax Preparation Member” has the meaning set forth in Section 7.1(a).
“Tax True Up Distribution” has the meaning set forth in Section 9.1(d)(iii).
“Third Party” means any Person (other than any Company Entity) that is not a
Member or an Affiliate of a Member or any of its Subsidiaries.
“Transfer” means any sale, assignment, or other disposition (whether directly or
indirectly) by a Member of all or any portion of its Member Interest and
associated Units; provided that sales, assignments or other dispositions of the
equity interests of a Member or the equity interests of an equity holder of a
Member shall not be deemed a “Transfer” for purposes of this Agreement.
“Transferee” means a Person that acquires all or any portion of a Member
Interest as a result of a Transfer.
“Transferor” means a Person that Transfers all or any portion of a Member
Interest as a result of a Transfer.
“Transferring Member” has the meaning set forth in Section 8.2(a).
“Treasury Regulations” means the regulations promulgated by the U.S. Department
of the Treasury pursuant to and in respect of provisions of the Code. All
references herein to sections of


Appendix I - 14
US-DOCS\83202430.20

--------------------------------------------------------------------------------





the Treasury Regulations shall include any corresponding provision or provisions
of succeeding, similar, substitute, proposed or final Treasury Regulations.
“Units” has the meaning set forth in Section 3.2.
“U.S.” has the meaning set forth in Section 1.2.






Appendix I - 15
US-DOCS\83202430.20

--------------------------------------------------------------------------------






APPENDIX II
MEMBER SCHEDULE
(as of the Execution Date)


Member Name
Units
Percentage Interest
 


Address
 
 
 
 
 
Linn Energy Holdings, LLC
1,500,000,000
50.0
%
 
Linn Energy Holdings, LLC
c/o Linn Energy, Inc.
600 Travis St., Suite 1400
Houston, Texas 77002


Citizen Energy II, LLC
1,500,000,000
50.0
%
 
Citizen Energy II, LLC
320 S Boston Ave #1300
Tulsa, Oklahoma 74103
TOTAL:
3,000,000,000
100
%
 
 







Appendix II
US-DOCS\83202430.20

--------------------------------------------------------------------------------






APPENDIX III
INITIAL MANAGERS
Linn Manager Group:
Mark Ellis
 
Evan Lederman
 
Andrew Taylor
 
Matthew Bonnano
 
 
Citizen Manager Group:
Paul Loyd
 
Robbie Woodard
 
James Woods
 
James Bush







Appendix III
US-DOCS\83202430.20

--------------------------------------------------------------------------------






APPENDIX IV
INITIAL OPERATING COMMITTEE MEMBERS
Linn Operating Committee Members:
David Rottino
 
Arden Walker
 
Donald Davis
 
 
Citizen Operating Committee Members:
Greg Augsburger
 
Robbie Woodard
 
James Woods







Appendix IV
US-DOCS\83202430.20

--------------------------------------------------------------------------------






APPENDIX V
INITIAL POWERS OF OFFICERS
Powers of Chairman and Officers. The Chairman and any Officers shall each have
such powers and duties as generally pertain to their respective offices, subject
to the specific provisions of this Appendix V and Article 4. The Board may from
time to time elect such other Officers as may be necessary or desirable for the
conduct of the Business as set forth in the Agreement. Such other Officers shall
have such authority and responsibilities and shall hold their offices for such
terms as shall be provided in this Agreement or as may be prescribed by the
Board. As of the Execution Date, the Chairman and the Officers have been
delegated the following powers and duties by the Board:
(a)    Chairman. The Chairman shall preside, if present, at all meetings of the
Board and shall perform such additional functions and duties as the Board may
prescribe from time to time.
(b)    Chief Executive Officer. The Chief Executive Officer, who may also be the
Chairman, shall have general supervision and control of the affairs, business,
operations and Assets of the Company and, subject to the control of the Board,
shall see that all orders and resolutions of the Board are carried into effect
and shall have the power to appoint and remove all subordinate Officers to the
extent such subordinate Officers have not previously been appointed by the
Board. The Chief Executive Officer may sign any Contracts or other instruments,
except in cases where the signing and execution thereof shall be expressly
delegated by the Board or by this Agreement to some other Officer, or shall be
required by applicable Law to be otherwise signed and executed. The Chief
Executive Officer may declare any Emergency and may call for the expenditure of
any Emergency Cost. The Chief Executive Officer shall also perform all duties
and have all powers incident to the office of Chief Executive Officer and
perform such other duties and may exercise such other powers as may be assigned
by this Agreement or prescribed by the Board from time to time.
(c)    Chief Operating Officer. The Chief Operating Officer shall, subject to
the control of the Board and the Chief Executive Officer, in general, supervise
and control all of the business and affairs of the Company. The Chief Operating
Officer may sign any Contracts or other instruments, except in cases where the
signing and execution thereof shall be expressly delegated by the Board or by
this Agreement to another Officer, or shall be required by applicable Law to be
otherwise signed and executed. The Chief Operating Officer may declare any
Emergency and may call for the expenditure of any Emergency Cost. The Chief
Operating Officer shall also perform all duties and have all powers incident to
the office of Chief Operating Officer and perform such other duties and may
exercise such other powers as may be delegated by the Chief Executive Officer,
as may be assigned by this Agreement or as may be prescribed by the Board from
time to time.
(d)    Vice Presidents. Any Executive Vice President, Senior Vice President and
Vice President, in the order of seniority, unless otherwise determined by the
Board, shall, in the absence or disability of the Chief Operating Officer,
perform the duties and exercise the powers of the Chief Operating Officer. Such
Vice Presidents shall, subject to the control of the Board and the authority of
the Chief Executive Officer and/or the Chief Operating Officer, also perform the
usual and customary duties and have the powers that pertain to such office and
generally


Appendix V - 1
US-DOCS\83202430.20

--------------------------------------------------------------------------------





assist the Chief Executive Officer by executing Contracts and exercising such
other powers and performing such other duties as are delegated to them by the
Chief Executive Officer or the Chief Operating Officer, as may be assigned by
this Agreement or as may be prescribed by the Board from time to time.
(e)    Chief Financial Officer. The Chief Financial Officer shall perform all
duties and have all powers incident to the office of the Chief Financial Officer
and, subject to the control of the Board and the authority of the Chief
Executive Officer, in general have overall supervision of the financial
operations of the Company. The Chief Financial Officer shall receive and deposit
all monies and other valuables belonging to the Company in the name and to the
credit of the Company and shall disburse the same and only in such manner as the
Board or the appropriate Officer, as applicable, may from time to time
determine. The Chief Financial Officer shall render to the Board, the Members
(for any purpose reasonably related to their interests as Members), the Chief
Executive Officer and the Chief Operating Officer, whenever any of them so
request, an account of all of his or her transactions as Chief Financial Officer
and of the financial condition of the Company, and shall perform such other
duties and may exercise such other powers as may be delegated by the Chief
Executive Officer or the Chief Operating Officer, as may be assigned by this
Agreement or as may be prescribed by the Board from time to time.
(f)    General Counsel. The General Counsel shall be the principal legal Officer
of the Company. The General Counsel shall, subject to the control of the Board,
have general direction of and supervision over the legal affairs of the Company
and shall advise the Board or the Members, as applicable, and the Officers on
all legal matters. The General Counsel shall perform such other duties and may
exercise such other powers as may be delegated by the Chief Executive Officer or
the Chief Operating Officer, as may be assigned by this Agreement or as may be
prescribed by the Board from time to time.
(g)    Secretary. The Secretary shall keep or cause to be kept, in one or more
books provided for that purpose, the minutes of all meetings of the Board and
the committees of the Board (including with respect to any matters determined by
the Board via written consent). The Secretary shall see that all notices are
duly given in accordance with the provisions of this Agreement or any Subsidiary
Organizational Document, as applicable, and as required by applicable Law, shall
be custodian of the records and the seal of the Company (if any) and affix and
attest the seal (if any) to all documents to be executed on behalf of the
Company under its seal, shall see that the books, reports, statements,
certificates and other documents and records required by applicable Law to be
kept and filed are properly kept and filed and in general shall perform all
duties and have all powers incident to the office of Secretary and perform such
other duties and may exercise such other powers as may be delegated by the Chief
Executive Officer or the Chief Operating Officer, as may be assigned by this
Agreement or as may be prescribed by this Agreement or the Board from time to
time.




Appendix V - 2
US-DOCS\83202430.20

--------------------------------------------------------------------------------






EXHIBIT A
FORMATION CERTIFICATE
See attached.




Exhibit A
US-DOCS\83202430.20

--------------------------------------------------------------------------------






EXHIBIT B
AREA OF MUTUAL INTEREST
See attached.




Exhibit B
US-DOCS\83202430.20

--------------------------------------------------------------------------------






EXHIBIT C
INITIAL STRATEGIC PLAN
See attached.




Exhibit C
US-DOCS\83202430.20

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF ADDENDUM AGREEMENT
See attached.




Exhibit D
US-DOCS\83202430.20